UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
VANESSA ENOCH, et al., Case No. 1:16-cv»66l
Plaintiffs, Litkovitz, M.J.
vs.
HAMILTON COUNTY ORDER
SHERIFF’S OFFICE, et al.,
Defendants.

Plaintiffs Vanessa Enoch and Avery Corbin bring this action under 42 U.S.C. § 1983 and
Ohio law Seeking injunctive relief and civil damages for alleged violations of their rights. The
claims arise out of plaintiffs’ warrantless arrests and searches and seizures of their electronic
recording devices by defendants in the hallways of the Hamilton County, Ohio Courthouse.
Defendants are the Hamilton County Sheriff`s Off`lce; Hamilton County Sher'iff J im Neil in his
official capacity only; and Hamilton County Deputy Sheriffs Hogan and Nobles in their official
and individual capacities The matter is before the Court on (l) defendants’ motion for summary
judgment (Doc. 83), plaintiffs’ response in opposition (Doc. 96), and defendants’ reply (Doc.
99); (2) plaintiffs‘ motion for partial summary judgment (Doc. 84) and supporting exhibits (Doc.
95), defendants" response in opposition (Doc. 94), and plaintiffs’ reply (Doc. 98); and (3)
defendants’ motion for sanctions for spoliation and failure to preserve electronically stored
information (ESI) (Doc. 92), plaintiffs’ response in opposition (Doc. 97), and defendants’ reply
(Doc. lOO).
I. Procedural background

Plaintiffs filed an amended complaint in this matter on January 6, 2017. (Doc. 38).
Defendants filed a motion for judgment on the pleadings under Fed. R. Civ. P. lZ(c) on January

2(), 2017. (Doc. 41 ). The Court issued an Order on May 18, 2017, granting the motion in part

and denying the motion in part. (Doc. 61 ). The Court granted the motion as to plaintiffs’ claims
against defendant Neil in his individual capacity and the claims against all defendants under
Count IV - Excessive Force-Fourth Amendment; Count VII - State Law Claim: Malicious
Prosecution; Count IX - State Law Claim: False Imprisonment/False Arrest; and Count Xl -
State Law Claim: Assault and Battery. The Court denied the motion as to plaintiffs’ § 1983
claims against defendant Neil in his official capacity and their claims against defendants Hogan
and Nobles in their individual capacity under Count I - Violation of Free Speech Rights-First and
Fourteenth Amendrnents; Count II - Violation of Fourth Amendment Rights,' Count III - False
Arrest/Unlawfiil Detention/False lmpn`sonment-Fourth Amendment; and Count V - Malicious
Prosecution-Fourth and Fourteenth Amendments; plaintiffs’ claim against defendant Neil in his
official capacity under Count VI - Ratification-Fourth and Fourteenth Arnendments; and
plaintiffs’ claims under Count VIII - State Law Claim: Negligent and Intentional Infliction of l
Emotional Dist;ress; and Count X - State Law Claim: lnvasion of Privacy. (Id.). The Court
determined that defendants Hogan and Nobles were not entitled to qualified immunity from
liability in their individual capacity on these claims.

Defendants filed an interlocutory appeal on the issue of qualified immunity on May 31,
2017. (Doc. 64). The Court of Appeals affirmed this Court’s Order on appeal in a decision
issued on March 23, 2018. Enoch v. Hogan, 728 F. App’x 448 (6th Cir. 2018). First, the Court
of Appeals found that defendants were not entitled to qualified immunity with regard to
plaintiffs’ claims of Fourth Arnendment violations based on unreasonable search and seizure,
false arrest and malicious prosecution Id. at 453. The Court oprpeals found that defendants
Nobles and Hogan raised only one defense to these claims-that they were enforcing Local Rule

33(D)(6) of the I-lamilton County Court of Comrnon Pleas, which prohibits recording in the

courthouse hallway without prior permission_and there was a factual issue as to whether the
Rule prohibited the conduct that was the basis for plaintiffs’ arrests. Id. at 454. The Court of
Appeals found that because plaintiffs had alleged facts indicating defendants lacked probable
cause to arrest and prosecute plaintiffs, and because it was clearly established that arrest and
prosecution without probable cause are unconstitutional, plaintiffs had plausibly alleged
violations of their clearly established Fourth Amendment rights Id. at 454-55.

Second, the Sixth Circuit determined that plaintiffs had stated a plausible claim for
violation of their clearly established First Amendment rights Id. at 455-57. The Court accepted
for purposes of the motion plaintiffs’ allegations that they had violated no rule or law. Based on
this assumption, the Court of Appeals found that to “constitutionally prevent [plaintiffs] from or
punish them for gathering news about matters of public importance” violated their clearly
established constitutional rights. ld. at 456. The Court found that it had been clearly established
for some time that:

[T]he First Amendment protects the rights of both the media and the general public

to attend and share information about the conduct of trials, “where their presence

historically has been thought to enhance the integrity and quality of what takes

place.” Richmond Newspapers v. Virgz'nia, 448 U.S. 555, 578 (1980). The Court
linked the right of access to another fundamental First Amendment right, explaining

that “[t]he explicit, guaranteed rights to speak and to publish concerning what takes

place at a trial would lose much meaning if access to observe the trial could, as it

was here, be foreclosed arbitrarily.” Id. at 576-77. The same logic necessitates

finding a constitutional violation in this case, where Enoch and Corbin’s access to

a press conference held immediately after a hearing was foreclosed on the basis of
their race.

Enoch, 728 F. App’X at 456. The Court of Appeals also found it has long been established that
while a state or instrumentality may regulate the use of its public facilities, “state officials may
not enforce rules or regulations that implicate First Amendment rights in a racially

discriminatory manner." Id. (citing Br'own v. Lc)uz`sz`ana, 383 U.S. 131, 143 (1966)). The Court

determined that on the facts alleged, "'state officials purported to enforce state law in a racially
discriminatory manner, stopping and arresting black citizens for engaging in behavior that was
both protected by the First Amendment and permitted for their white counterparts.” ]d. at 456.

The Sixth Circuit concluded that plaintiffs plausibly alleged violations of their clearly
established First and Fourth Amendment rights Id. at 457. The Court of Appeals affirmed this
Court’s denial of qualified immunity and remanded the case for further proceedings consistent
with its opinion (Ia'.; see Docs. 66, 68).

The following claims alleged in the amended complaint (Doc. 38) remain pending: (1) a
First Amendment claim for violation of plaintiffs’ right to free speech based on their
detention/arrest and search and seizure of their iPads, which plaintiffs allege occurred without a
warrant or probable cause (Count I); (2) a Fourth Amendment claim for violation of plaintiffs’
right to be free from unreasonable searches and seizures based on the alleged search and seizure
of plaintiffs and their personal belongings, which plaintiffs allege occurred without a Warrant or
probable cause (Count Il); (3) a Fourth Arnendment Claim for false arrest and false
imprisonment (Count lll); (4) a Fourth Arnendrncnt claim for malicious prosecution based on
defendants’ acts of charging plaintiffs with criminal offenses and pursuing criminal prosecutions
despite allegedly knowing there was no factual or legal basis for the charges (Count V); (5)
Fourth and Fourteenth Amendment claims against defendants Neil and Hamilton County for
ratifying the defendant deputies’ alleged unconstitutional acts by failing to investigate their
conduct or take any remedial or disciplinary action against them (Count Vl); (6) a state law claim
for negligent and intentional infliction of emotional distress (Count VIII); (7) a state law claim
for invasion of privacy based on the search of plaintiffs’ iPads (Count X); and (8) a claim for

punitive damages against each of the individual defendants for committing the acts described in

the complaint in willful, wanton and reckless disregard of plaintiffs’ rights (Count Xil).
Plaintiffs allege that at all relevant times, the individual defendants were acting under color of
state law. (Id.). Plaintiffs allege that defendant Neil exercises final policymaking authority for
the Hamilton County Sheriff’ s Office and for Hamilton County, Ohio. (Id.).

II. Disputed and undisputed facts

ln their motions for summary judgment and supporting and opposing memoranda, the
parties offer different versions of the events that give rise to plaintiffs’ claims. The parties’
arguments suggest there is little agreement on the facts in this case and that many of the material
facts are in dispute. Consideration of the admissible evidence produced by the parties,
particularly the video footage and deposition testimony, clarifies many of the discrepancies in the
parties’ accounts and provides irrefutable evidence of the events that occurred on lune 25, 2014
which are at issue in this case. After having considered the probative evidence, including the
video footage and the deposition testimony, the Court finds there is no genuine dispute as to the
following material facts except where noted.

Plaintiffs Enoch and Corbin are African-American residents of Ohio. At the time of the
events giving rise to the complaint, Enoch was reporting on and researching the criminal case of
State othio v. Tracie Humer (the Hunter case) in the Hamilton County, Ohio Court of
Common Pleas. Hunter, a former Hamilton County .luvenile Court judge, was indicted on
numerous felony counts and ultimately convicted on one count. Corbin was Hunter’s former
bailiff. Defendant Neil at all relevant times has been the Sheriff of Hamilton County, Ohio.
Defendants Hogan and Nobles were at all relevant times deputies employed by the Hamilton
County Sheriff’s Office. Hamilton County Cornmon Pleas Judge Norbert Nadel presided over

the Hunter trial.

On June 25, 2014, a pretrial hearing was held in the Hunter case at the Hamilton County
Courthouse (Courthouse). Plaintiffs Enoch and Corbin attended the hearing and had their iPads
with them. On the date of the pretrial hearing, the Hamilton County Court of Cornmon Pleas
Local Rule 33(D)(6), titled "Cell Phones, Carneras, Pagers, Laptop Computers, and Other

Electronic Devices_.” was in effect.l Enoch, 728 F. App’x at 453 n.l. The rule reads, in its

entirety:

a. Unless otherwise permitted in accordance with Rule 30 of these Local Rules, the
operation of any cellular or portable telephone, camera (still or video), pager,
beeper, computer, radio, or other sound or image recording or transmission device
is prohibited in any courtroom or hearing room, jury room, judge’s chambers or
ancillary area (to be determined in the sole discretion of the Court) without the
express permission of the Court. All such devices must be turned off in the above-
listed areas at all times.

b. Duly licensed attorneys and their paralegals/assistants appearing in court,
courthouse employees, public safety officers, authorized contractors and vendors,
court staff, and any others authorized by the Court are exempt from the prohibition
set forth above unless ordered by the Court.

c. Any person or persons violating this Rule are subject to sanctions for contempt
and or criminal prosecution, and may be ejected from any restricted area described
above or from the courthouse, and any item or device operated in violation of this
Rule may be confiscated by court staff or courthouse security personnel and held
until the offending person(s) leave(s) the courthouse ln no event shall the Court
or any court or security personnel be liable for damage to any device confiscated
and/or held in accordance With this Rule.

Id. The cross-referenced Rule 30, titled “Media Coverage of Court l:'roceedings,”2 provides at

Subsection A:

Requests for permission to broadcast, televise, photo graph, or otherwise record
proceedings in the courtroom shall be made in writing to the Judge or the
Judge’s designated courtroom employee Such a request shall be made on the
appropriate application form available through the Court Administrator. Such
applications should be made as far in advance as is reasonably possible but in
no event later than 30 minutes prior to the courtroom session to be recorded

 

1 See https://hamiltoncountycourts.org/index.php/commonpleas-local-rule-33.
2 See https://hamiltoncountycourts.org/index.phpfcommon-pleas-local-rule-30.

6

The Judge involved may waive the advance notice provision for good cause.
All applications shall become part of the record of the proceedingsl

]d.

It is undisputed that Judge Nadel instructed the individuals in attendance at the hearing
that there were prohibitions on the use of cell phones and photographing inside the courtroom. lt
is also undisputed that Judge Nadel did not issue a written order or verbally instruct attendees of
the Hunter trial proceedings, including the June 25, 2014 pretrial hearing, regarding a prohibition
on the use of cell phones, cameras, and other types of electronic recording devices in “ancillary
areas” under Local Rule 33(D)(6). Judge Nadel was deposed in this case, and he testified that he
did not recall issuing an order or verbally instructing individuals present in the courtroom during
the Hunter proceedings that they could not use cell phones or recording devices in the
Courthouse hallways. (Doc. 88-l, Nadel Depo., p. 12, 28-32, PAGEID#: 1425, 1441-45). He
testified that the record would accurately reflect what had occurred. (Doc. 88-1, Nadel Depo.,
pp. 12, 3]-32, PAGEID#: 1425, 1444-45). Judge Nadel testified that he did not recall putting on
an order in the Htmter case that specifically defined “ancillary areas,” but the record would
accurately reflect any orders he issued. (Doc. 88-1, Nadel Depo., pp. 16-17, 20, 21, PAGEID#:
1429-30, 1432, 1433). He did not reference “hallways" in the instructions he gave in his
courtroom regarding the issue of cell phones or recording proceedings (Doc. 88-1, Nadel
Depo., pp. 27-29, PAGEID#: 1440-42). He considered “the hallway, any adjacent areas to be
ancillary to the courtroom” and thought that was implicit in his order, but he did not verbalize his
understanding (Doc. 88-1, Nadel Depo., pp. 21, 29-30, PAGEID#: 1434, 1442-43). He thought
Rule 33(D) would allow him to make the judgment that hallways are ancillary areas, and he
*“would say it’s implicit that the ancillary areas are part of the courtroom.” (Doc. 88-1, Nadel

Depo., p. 21 , PAGEID#: 1434). However, he acknowledged that whatever the record of

proceedings reflected controlled (Doc. 88-1, Nadel Depo., p. 22, 32, PAGEID#: 1435, 1445).
Judge Nadel explained that only a presiding judge can hold an individual in contempt of an order
the judge issues, and individuals could be held in contempt if they violated an entry or order he
issued prohibiting recording in his courtroom. (Doc. 88-1, Nadel Depo., pp. 22, 24, PAGEID#:
1435, 143 7). The transcript of Judge Nadel’s verbal instruction to individuals in the courtroom
regarding photographs and video recordings does not mention hallways. (Doc. 75, Nobles
Depo., pp. 122-123, PAGEID#: 651-52; Doc. 81-19, Defts. Exh. 3).

Plaintiff Enoch recalled that prior to or at the beginning of the June 25, 2014 hearing,
Judge Nadel came into the courtroom and reminded those in attendance that “nobody should be
taking photographs in here” and “if you need to use your . . . cell phones, then . . . you need to
step out into the hallway. . . .” (Doc. 78, Enoch Depo., p. 51, PAGEID#: 823). She recalled
Judge Nadel stated that if individuals had their cell phones out in the courtroom, the phones
would be confiscated (Doc. 78, Enoch Depo., p. 51, PAGEID#: 823).

Deputy Sheriff Nobles testified that he first received an instruction or order from Judge
Nadel regarding using recording devices in the hallways at the beginning of the Hunter trial,
when Judge Nadel gave a verbal instruction to all those then present in the courtroom. (Doc. 75,
Nobles Depo., pp. 26-27, PAGEID#: 555-56). Nobles does not recall what, if any, instructions
Judge Nadel gave regarding the use of recording devices in the hallways. (Doc. 75, Nobles
Depo., pp. 28-29, PAGEID#: 557~558). Nobles recalls Judge Nadel mentioning “recording,
picture taking” and instructing “they weren’t allowed,” but Nobles does not remember that Judge
Nadel “ever specifically [said] where they weren’t allowed.” (Doc. 75, Nobles Depo., pp. 28-29,
PAGEID#: 557-558). Nobles does not know if Judge Nadel gave any instructions or orders

regarding the use of recording devices at any other time during the Hunter trial. (Doc. 7 5,

Nobles Depo., p. 29, PAGEID#: 558).

Defendant Hogan testified that up to the time he arrested plaintiff Corbin, he had not seen
“any written orders or entries from Judge Nadel that specifically prohibited recording in the
hallways.” (Doc. 76, Hogan Depo., p. 58, PAGEID#: 712). Hogan acknowledged that Local
Rule 33(D)(6) does not mention hallways, and Hogan never saw a directive fi'om Judge Nadel
describing “ancillary areas” under Local Rule 33(D)(6) as they would relate to a prohibition on
recording during the Hunter trial. (Doc. 76, Hogan Depo., pp. 70-71, PAGEID#: 724-725).
Hogan testified that he thought that Corbin was violating Local Rule 33(D)(6) at the time he
arrested him in the hallway. (Doc. 76, Hogan Depo., p. 71., PAGEID#: 725).

On J unc 25, 2014, two signs were posted on Judge Nadel’s courtroom door where the

Hunter pretrial hearing took place. The first sign read:

THE
COURTROOM

ABSOLUTELY N_O
FOOD OR
DRINKS
ALLOWED IN
COURTROOM

Below that was a sign that read:

USE OF CELL PHONES, PAGERS,
CAMERAS, ELECTRONIC DEVICES
ARE PROHIBITED WITHOUT
PERMISSION OF THE COURT

VIOLATORS ARE SUBJECT TO
CONTEMPT, SEIZURE
OR EJECTION
**HAMILTON COUNTY LOCAL RULE 33(D)6**

Rule effective November 3. 2012

(Doc. 84-11, Pl. Exh. ll, PAGEID#: 1236).

From here, the parties’ versions of the events surrounding plaintiffs’ arrests diverge.
Enoch gave the following testimony at her deposition about her actions during the hearing and
then in the hallways outside the Courtroom just prior to her arrest. This portion of Enoch’s
deposition testimony is not disputed Enoch likely had her cell phone and iPad in the Courtroom
on the day of the hearing, but she did not take any pictures in the Courtroom. (Doc. 78, Enoch
Depo., p. 23, PAGEID#: 795). She believes that Hunter’s attorney, Clyde Bennett, “said
something about doing a press conference” afler the hearing, and her intent was to capture a
press conference if it were to occur. (Doc. 78, Enoch Depo., pp. 31, 36, PAGEID#: 803, 808).
However, Bennett did not hold a press conference after the hearing (Doc. 78, Enoch Depo., p.
40, PAGEID#: 8]2). Enoch had left the hearing a few minutes early to use the restroom and
apparently was in the public hallway of the Courthouse when individuals lefi the courtroom after
the hearing (Doc. 78, Enoch Depo., p. 36, PAGEID#: 808). Enoch took pictures in the hallway
with either her iPad or cellphone. (Doc. 78, Enoch Depo., p. 21, 27-30, PAGEID#: 793, 799-
802; Doc. 81-43, Defts. Exhs. 4A-K).

At his deposition, defendant Hogan described what he observed in the hallway of the
Courthouse on June 25, 2014, that purportedly led him to arrest Corbin and call for assistance
(Doc. 76, Hogan Depo.). Hogan’s version of the following events leading to plaintiffs’ arrests is
disputed, including the following version he initially gave at his deposition Hogan initially
testified that when he exited the courtroom, he “witnessed a group of people that had Mr.
[Kimball] Pen'y3 surrounded with their iPads in his face, not letting him leave the hallway.”

(Doc. 76, Hogan Depo., p. 37, PAGEID#: 691). The group included Corbin. (Doc. 76, Hogan

 

3 On the date in question, Perry was a reporter with The Cincinnati Enquirer. (Doc. 75, Nobles Depo, p. 93,
PAGEID#: 622).

10

Depo., pp. 37-38, PAGEID#: 691 -692). Hogan first observed Corbin in the hallway toward the
front of the courtroom. (Doc. 76, Hogan Depo.. p. 44, PAGEID#: 698). Corbin “had his iPad in
Mr. Perry’s face asking him how it felt, not letting him move down the hallway." (Doc. 76,
Hogan Depo., p. 39, PAGEID#: 693). When Hogan saw that “they” would not let Perry walk
down the hallway_ he told them to stop filming, and “`when they wouldn’t stop filming [] it
turned into a confrontation.” (Doc. 76, Hogan Depo, pp. 44-45, PAGEID#: 698-99). Other
individuals were in this circle of people as well_, but when Hogan "told them to stop [recording],
most of the people stopped and went on their way.” (Doc. 76, Hogan Depo., p. 38, PAGEID#:
692). Hogan asked Corbin to stop filming, and Corbin eventually complied with Hogan’s
request to stop recording Perry. (Doc. 76, Hogan Depo., pp. 44, 48, PAGEID#: 698, 702). Other
than the group that was around Perry, Hogan did not observe anyone using recording devices in
the hallway around this time period, and at no time did he ask anyone outside of this group to
stop recording (Doc. 76, Hogan Depo., p. 48~49, PAGEID#: 702-703). Hogan did not observe
Corbin do or say anything else that he thought was unlawful, but Hogan thought the “filming of
Mr. Perry” was unlawful “[b]ecause they were not letting him move. . . . They weren’t letting
him walk down the hallway. They had him surrounded with multiple iPads in his face asking
him how it felt, like they were taunting him.” (Doc. 76, Hogan Depo., p. 40, PAGEID#: 694).
Hogan’s version of his interactions with plaintiff Enoch is also disputed Hogan testified
that when he first saw Enoch, she was in the side hallway outside the courtroom. (Doc. 76,
Hogan Depo., p. 46, PAGEID#: 700). She was in the circle of people surrounding Kimball.
(Doc. 76, Hogan Depo., pp. 38, 46, PAGEID#: 692, 700). Hogan told the entire group to stop
taking pictures, but he did not see whether Enoch was actually taking any pictures and he did not

address her specifically (Doc. 76, Hogan Depo., p. 46-47, PAGEID#: 700-701). He does not

ll

know if Enoch stopped taking pictures When he asked the group in the hall to stop taking
pictures. (Doc. 76, Hogan Depo., pp. 56-57, PAGEID#: 710-11). Hogan testified he did not
have any direct verbal interaction with Enoch. (Doc. 76, Hogan Depo., pp. 46-47, PAGEID#:
700-701). Hogan pointed out to Deputy Nobles those individuals who had been filming in the
hallway. (Doc. 76, Hogan Depo., p. 57, PAGEID#: 711). He did not instruct Nobles to pull
Enoch aside and take her iPad. (Doc. 76, Hogan Depo., p. 57, PAGEID#: 711). Hogan does not
know if Enoch stopped taking pictures at this time. (Doc. 76, Hogan Depo., p. 57, PAGEID#:
71 l). Hogan was not involved in the decision to arrest Enoch. (Doc. 76, Hogan Depo., p. 58,
PAGEID#: 712). He testified at his deposition, though, that he observed her violate the law by
engaging in disorderly conduct “[w]hen they would not let Kimball Perry walk through the
hallway and they had their iPads in his face.” (Doc. 76, Hogan Depo., p. 60, PAGEID#: 714).
Hogan testified that this was the only law he saw Enoch violate. (Doc. 76, Hogan Depo., p. 60,
PAGEID#: 714).

lt is undisputed that before Hogan had placed Corbin under arrest, Corbin had identified
himself and produced identification at Hogan’s request. (Doc. 76, Hogan Depo.1 p. 55,
PAGEID#: 709). After Corbin produced his identification, Corbin took a picture of the
courtroom door. (Doc. 76, Hogan Depo., pp. 49-50, PAGEID#: 703-04). Hogan took Corbin’s
iPad from him and handcuffed him. (Doc. 76, Hogan Depo., pp. 50-51, PAGEID#: 704-705).
The only action Corbin took that Was not compliant With Hogan’s directives Was taking pictures
of the courtroom door. (Doc. 76, Hogan Depo., p. 51, PAGEID#: 705). Hogan did not arrest
Corbin until he took pictures of the courtroom door. (Doc. 76, Hogan Depo., p. 54, PAGEID#:
708). After his arrest, Hogan took Corbin to Room 260 of the Courthouse and issued a citation

for disorderly conduct. (Doc. 76, Hogan Depo., pp. 51, 53, PAGEID#: 705, 707). ln the

12

narrative portion of the citation, Hogan wrote that, “Mr. Corbin did engage in disorderly
behavior outside of room 260 (sic) causing a disruption.” (Doc. 76, Hogan Depo., pp. 53-54,
PAGEID#: 707-08; Doc. 81-28, Pl. Exh. 15).

Atter viewing videotape of the events surrounding Corbin and Enoch’s arrests (Doc. 81-
16, Pl. Exh. 9, Doc. 81-30, Pl. Exh. 17), Hogan testified that the video footage demonstrated that
his recall and description of the events he testified about were not entirely accurate and that the
video evidence showed the following facts to be true: Corbin did not approach Perry when Perry
exited Judge Nadel’s courtroom (Doc. 76, Hogan Depo., pp. 66_67, PAGEID#: 720~21). Nor
did Corbin inhibit Perry from advancing or going anywhere, and the video does not show a circle
of people taking videos of Perry. (Doc. 76, Hogan Depo., pp. 68-69, PAGEID#: 722-723).
Corbin followed behind Perry as he was walking down the hallway and around a corner. (Doc.
76, Hogan Depo., p. 67, PAGEID#: 721). Corbin stood in the hallway facing Perry and recorded
him, while Perry also took pictures or video of Corbin. (Doc. 76, Hogan Depo., pp. 68-69,
PAGEID#: 722-723). Hogan had not placed Corbin under arrest at the time Corbin complied
with his request to stop recording (Doc. 76, Hogan Depo., pp. 55, 61, PAGEID#: 709, 715).
Hogan testified that he told a woman who had been filming (Enoch) and walking down the hall
to not go anywhere and to come over to him. (Doc. 76, Hogan Depo., p. 62, PAGEID#: 716).
Hogan saw on the videotape that he had a conversation with Enoch in the hallway as she stood
“well behind [Hogan] and Kimball Perry."` (Doc. 76, Hogan Depo., pp. 67-68, PAGEID#: 721-
722). A Caucasian man in a red shirt can be seen using a camera tilming in the hallway. (Doc.
76, Hogan Depo., pp. 62-63, PAGEID#: 716-717). Hogan testified that he did not know if the
man worked for a news station, but he was not asked at any point to stop filming and at no point

did Hogan ask him for any proof that Judge Nadel had authorized him to film in the hallways.

13

(Doc. 76, Hogan Depo., p. 63, PAGEID#: 717). A second Caucasian man who was not wearing
a media badge can be seen standing next to the first man and recording, but Hogan did not ask
him if he had authority from Judge Nadel to film in the hallways. (Doc. 76, Hogan Depo., p. 64,
PAGEID#: 718). Hogan saw on the videotape that there was not a circle of people taking videos
of Perry but that only Corbin was taking videos when Hogan asked him to stop, and at that point
Perry, who is Caucasian, was also taking a picture of Corbin. (Doc. 76, Hogan Depo., pp. 68-69,
PAGEID#: 722-723).

Hogan testified about a narrative report prepared by Perry, identified as the “victim" on
the report, of the events leading up to the arrest of Corbin. (Doc. 76, Hogan Depo., p. 41,
PAGEID#: 695, Doc. 81-29, Pl. Exh. 16). The report is dated .luly 15, 2014, and Hogan testified
that Perry prepared the report outside Hogan’s presence and Hogan signed or printed his name at
the bottom as the reporting officer. (Doc. 76, Hogan Depo., p. 41, PAGEID#: 695). In the
report, Perry states that he exited into the hallway after covering a hearing and saw Corbin and
two women shooting video and taking photos with iPads. (Doc. 76, Hogan Depo., p. 43,
PAGEID#: 697; Doc. 81-29, Pl. Exh. 16, PAGEID#: 989). Perry states he started to leave after a
few minutes, and “That’s when Corbin started chasing me down the hallway with his iPad right
in my face.” (Doc. 76, Hogan Depo., p. 43, PAGEID#: 697; Doc. 81-29, Pl. Exh. 16).

Defend ant Nobles provided deposition testimony about his interaction with and arrest
of plaintiff Enoch, portions of which are not disputed. (Nobles Depo., Doc. 75). Defendant
Nobles testified that he responded to a “trouble run," or to an area in the Courthouse where
trouble was occurring, on the date of the arrests. (Doc. 75, Nobles Depo., pp. 47-48, PAGEID#:
576-577). When he arrived, defendant Hogan and Deputy Sheriff Ferguson were questioning

Corbin. (Doc. 75, Nobles Depo., pp. 48, PAGEID#: 577). Nobles recalled asking Hogan “if

14

anybody was taking any pictures or recordings and he said, yes, and he pointed to Vanessa
Enoch.” (Doc. 75, Nobles Depo._1 p. 48, PAGEID#: 577). Nobles asked the question because he
“Was responding to a trouble run"' and according to Nobles, “the Judge`s orders were not to take
any recordings or pictures,” a factual assertion the parties dispute. (Doc. 75, Nobles Depo., pp.
48- 49, PAGEID#: 577-578). The “‘orders” Nobles referenced was the oral statement that Judge
Nadel had made from the bench at the outset of the trial. (Doc. 75, Nobles Depo., p. 49,
PAGEID#: 578). Nobles’ narrative report indicates that when he asked the question, Hogan
pointed to Enoch. (Doc. 75, Nobles Depo., p. 49, PAGEID#: 578). According to Nobles, Hogan
Said that Enoch was taking pictures or recording (Doc. 75, Nobles Depo., p. 49, PAGEID#:
578). Nobles never observed plaintiff Enoch taking pictures (Doc. 75, Nobles Depo., p. 53,
PAGEID#: 582). Based on Hogan’s information, Nobles approached Enoch and asked her if she
had taken any pictures (Doc. 75, Nobles Depo., p. 50, PAGEID#: 579). According to his
report, Enoch asked Nobles why he was asking her this. (Doc. 75, Nobles Depo., p. 50,
PAGEID#: 579). Nobles responded it was because she had been identified as taking pictures
(Doc. 75, Nobles Depo., p. 52, PAGEID#: 581). Nobles wrote in his report that Enoch told him
she did not take any pictures. (Doc. 75, Nobles Depo., pp. 53, 122, PAGEID#: 582, 651).
Nobles does not remember if he observed other people using recording devices in the hallway
during the time he interacted with Enoch. (Doc. 75, Nobles Depo., pp. 92-93, PAGEID#: 621-
22). Prior to his arrest of Enoch, he did not ever “check and see who Judge Nadel had expressly
authorized to use recording devices in and around his courtroom during the Hunter trial.” (Doc.
75, Nobles Depo., p. 94, PAGEID#: 623).

Nobles and Enoch disagree on many of the other facts surrounding Enoch’s arrest.

Nobles wrote in his report that he asked Enoch for her name, which he alleges she reidsed to

15

give him. (Doc. 75, Nobles Depo., p, 53, PAGEID#: 582). Nobles testified he does not recall
whether Enoch ever said that she had her identification in her purse or ever offering to get it for
him. (Doc. 75, Nobles Depo., pp. 53-54, 57, PAGEID#: 582-5831 586). He believed she
committed a crime by failing to verbally identify hersele (Doc. 75, Nobles Depo., p. 54,
PAGEID#: 583). After Enoch purportedly failed to identify herself, Nobles told her that he was
going to take her into custody so that he could identify her, and he directed Enoch to put her
hands behind her back. (Doc. 75, Nobles Depo-, p. 54, PAGEID#: 583). Enoch had not
threatened the officer or anyone else in the area at that point. (Doc. 75, Nobles Depo., p. 55-56,
PAGEID#: 584~85). Nobles indicated in his report that Enoch initially refused to put her hands
behind her back, and he told her to do so because “I needed to identify her and explain the
courthouse rules to her.” (Doc. 75, Nobles Depo., p. 56, PAGEID#: 585). He testified that if he
could not verify her identity, her fingerprints would be taken and she would be identified that
way. (Doc. 75, Nobles Depo., p. 57, PAGEID#: 586). After he and another officer cuffed
Enoch, Nobles escorted her to Roorn 260, the court services office, although that is not an office
where fingerprints could be taken. (Doc. 75, Nobles Depo., p. 58. PAGEID#: 587). Nobles
testified that he took Enoch to Room 260 because that is where officers take individuals to be
searched or if anything needs to be done when the officer writes a ticket or takes the individual
into custody. (Doc. 75, Nobles Depo., p. 59, PAGEID#: 588). Enoch was transported to Room
260 without incident she cooperated in walking down to Room 260, she did not make a violent
physical gesture toward anyone, and she did not verbally threaten anyone before being placed in
cuffs. (Doc. 75, Nobles Depo., p. 60-61, PAGEID#: 589-90).

Nobles testified that he “actually confiscate[d] [Enoch’s] iPad at the time” of her arrest.

(Doc. 75, Nobles Depo., p. 102, PAGEID#: 631). Nobles testified that the reason he

16

hconfiscated [Enoch`s] belongings was the same reason l handcuffed her, was for everybody’s
safety, so it doesn’t get dropped or knocked down or used as a weapon.” (Doc. 75, Nobles
Depo., p. 101, PAGEID#: 630). He does not recall asking Enoch if he could see the contents of
her iPad or directing her to show him the contents to make sure no pictures had been taken.
(Doc. 75, Nobles Depo., p. 102, PAGEID#: 631). Enoch’s fingerprints were never taken, and
her handcuffs were removed and she was permitted to leave once the citation was completed
(Doc. 75, Nobles Depo., p. 107, PAGEID#: 636).

Enoch testified at her deposition that she took pictures in the hallway with either her iPad
or cellphone. (Doc. 78, Enoch Depo., pp. 2], 27-32, PAGEID#: 793, 799-804; Doc. 81- 43, Pl.
Exh. 4A-K). She testified that when Deputy Sheriff Nobles asked her to hand over her iPad, she
initially refused (Doc. 78, Enoch Depo., p. 49, PAGEID#: 821). Enoch testified she gave the
iPad to Nobles because he told her if she did not open it he was going to arrest her. (Doc. 78,
Enoch Depo., p. 50, PAGEID#: 822). Nobles searched through the photos on her iPad and said
he was looking for videos. (Doc. 78, Enoch Depo., p. 50, PAGEID#: 822). He asked Enoch
three or four times whether she had any videos, and she said she did not take any videos. (Doc.
78, Enoch Depo., p. 50, PAGEID#: 822). Enoch testified that after Nobles searched through all
of the photos, he stated that Enoch did not have any videos on her iPad. (Doc. 78, Enoch Depo.,
p. 50, PAGEID#: 822). Enoch testified when she asked Nobles why she was being arrested, “he
said he didn’t know yet. They’d figure it out when they got downstairs. And when he got
downstairs, they were having conversations to try and figure out what they were going to charge
me with.” (Doc. 78, Enoch Depo., p. 33, PAGEID#: 805). On the videotape of Enoch’s arrest,
she is heard telling people behind her as she and Corbin are led onto an elevator in handcuffs that

they were being arrested for taking pictures in the hallway. (Doc. 81-16, Pl. Exh. 9). Enoch

17

testified at her deposition that she had not been told this but this is what she believed at the time.
(Doc. 78, Enoch Depo., p. 33, PAGEID#: 805).

Nobles charged Enoch with disorderly conduct in violation of Ohio Rev. Code. § 2917.11
and failure to identify herself to a law enforcement officer in violation of Ohio Rev. Code §
2921.29. (Doc. 75, Nobles Depo., pp. 39, 40, 61, PAGEID#: 568, 569, 590). The charges are
dated June 27, 2014. (Doc. 75, Nobles Depo., p. 39, 40, 42, PAGEID#: 568, 569, 571; Doc. 81-
7, Pl. Exh. l). He prepared a second citation on June 30, 2014. (Doc. 75, Nobles Depo., pp. 84-
85, PAGEID#: 613-614; Doc. 81-13, Pl. Exh. 6A). Nobles did not reference a violation of Local
Court Rule 33(D)(6) in the arrest report, the citations, or the supplement (Doc. 75, Nobles
Depo., p. 87, PAGEID#: 616). He did not observe Enoch use any of the devices listed in Rule 33
in Judge Nadel’s courtroom or in the hallway during the Hunter trial. (Doc. 75, Nobles Depo., p.
90, PAGEID#: 619).

Nobles viewed video footage of the incident in the hallway at his deposition (Doc- 75,
Nobles Depo., p. 94, PAGEID#: 623, Doc, 81-16, Pl. Exh. 9). Nobles testified that he did not
witness any of the interaction between defendant Hogan and Corbin until Nobles is seen coming
in on the video. (Doc. 75, Nobles Depo., pp. 95-96, PAGEID#: 624-625). Nobles does not
“remember any deputy asking anyone, other than Enoch and Corbin, to stop using their recording
devices in the hallway at any point during these events."` (Doc. 75, Nobles Depo., p. 99,
PAGEID#: 628). He also does not know whether any deputy asked any of the individuals seen
in the video (Pl. Exh. 9) using recording devices if they had the judges’ authority to use those
recording devices. (Doc. 75, Nobles Depo., p. 99, PAGEID#: 628).

On or about August l, 2014, all of the charges against Enoch and Corbin were dismissed

(Doc. 38 at 1111 34, 38).

18

IlI. Defendants’ motion for sanctions/spoliation of evidence (Doc. 92)

On January 29, 2019, defendants moved the Court to impose a sanction of dismissal of
this action or a presumption that evidence which plaintiffs failed to preserve was unfavorable to
Enoch and Corbin. The evidence in question is electronically stored information (ESI) and the
iPads used to collect the ESI. Defendants allege that on unspecified dates, they requested
plaintiffs’ ESI and their iPads during discovery with the intent of submitting the iPads to an
expert witness for analysis. (Doc. 92 at I, citing Exhs. A, B, C, D). Plaintiffs responded that in
connection with plaintiffs` Fed. R. Civ. P. 26 disclosures, defendants were provided time-
stamped video recordings taken on June 25, 2014 and photographs, including the photographs
taken by Enoch with her iPad on June 25, 2014. (Doc. 92, Exhs. A-D). Enoch alleged that she
no longer had either the iPad or cell phone that she had with her on June 25, 2014. (Doc. 92,
Exh. C). Enoch testified at her deposition that between that date and the filing of this lawsuit,
she swapped out her iPad and cell phone for newer models as the technology was updated or
when she had problems with the devices. (Doc. 78, Enoch Depo., pp. 23-26, PAGEID#: 795-
798). Corbin alleged he no longer had his iPad in his possession because one year after the June
25, 2014 incident, he returned the iPad to the Verizon store and upgraded to a new iPad. (Doc.
92, Exh. D). Corbin also alleged the video he was taking in the hallway on June 25, 2014 was
not saved to his iPad. Corbin testified at his deposition that he lost this video when he complied
with defendants’ directive to close his iPad. (Doc. 77, Corbin Depo., p. 27, PAGEID#: 758).
Defendants argue that plaintiffs’ failure to preserve their iPads warrants sanctions under the Civil
Rules.

Fed. R. Civ. P. 37(e) governs the preservation and potential sanctions for spoliation of

electronically stored information (ESI). The Rule provides:

19

If electronically stored information that should have been preserved in the
anticipation or conduct of litigation is lost because a party failed to take reasonable
steps to preserve it, and it cannot be restored or replaced through additional
discovery, the court:

(1) upon finding prejudice to another party from loss of the information, may order
measures no greater than necessary to cure the prejudice; or

(2) only upon finding that the party acted with the intent to deprive another party
of the information’s use in the litigation may:

(A) presume that the lost information was unfavorable to the party;
(B) instruct the jury that it may or must presume the information was
unfavorable to the party; or
(C) dismiss the action or enter a default judgment
Fed. R. Civ. P. 37(e).

As an initial matter, the duty to preserve evidence only arises where the evidence is either
relevant to ongoing litigation or may be relevant to future litigation Jokn B. v. Goetz, 531 F.3d
448, 459 (6th Cir. 2008). Defendants argue that the iPads and plaintiffs’ ‘“use of the iPads are
relevant to resolving the issues in this case,” which defendants characterize as: (]) whether
plaintiffs were “working together”; (2) whether plaintiffs entered into a plan With others to harass
Perry; (3) whether there were additional videos and photographs on the electronic devices that
were withheld by plaintiffs; (4) when the iPads were accessed; (5) whether an “ongoing dispute
described by Plaintiff Corbin began in the Courtroom and spilled into the hallway afterwards”
and “the persons involved”‘l; (6) whether Enoch had oral permission to photograph during court
proceedings, was allowed to sit in the media area, and took no pictures or video during court

proceedings; and (7) whether Corbin’s iPad’s delete function actually filnctioned in the manner

he described (Doc. 92 at 2-4, citing deposition excerpts and exhibits). Defendants note that the

 

“ Defendants allege that Corbin was using his iPad when Perry left the courtroom, and an individual by the name of
Kevin Tidd “reported that while the hearing was ongoing the media complained that Plaintiff Corbin was
photographing them or video recording them inside the courtroom.” (Doc. 92 at 8, citing PAGEID#: 1637).

20

exchange between defendant Hogan and plaintiff Enoch was video recorded (Pl. Exh. 7), but no
audio between the two can be heard. (Doc. 92 at 5, PAGEID#: 1634). Defendants hypothesize
that because plaintiffs’ iPads ‘“were on and much eloser, the contents of that exchange would
likely have been audible on their recordings.” (Doc. 92 at 5, PAGEID#: 1634, citing Doc. 78,
Enoch Depo., PAGEID#: 798; Pl. Exh. 7; Doc 81-46, PAGEID#: 1042; Doc. 77, Corbin Depo.,
PAGEID#: 759). Defendants argue that because the videos that have been submitted into
evidence depict plaintiffs “using their iPads with screens showing [r]eporter Perry, those images
and that video should have been preserved." (Doc. 92 at 7, PAGEID: 1636, citing Doc. 81-44
through 47, PAGEID#: 1040-1043; Doc. 81-14, PAGEID#: 966). Defendants also allege that
Enoch’s “iPad screen was glowing” but she asserted she took no video, and the only pictures she
produced were of reporter Perry even though she asserted that she was “photographing everyone
involved” in the Hunter trial. (Doc. 92 at 7-8, PAGEID#: 1635-36, citing Doc 78, Enoch Depo.,
PAGEID#: 800; Doc. 81-43, Exhs. 4A-K, PAGEID#: l029-l()39).

Defendants, as the movants, bear the burden of proof on spoliation. See Yr)e v. Crescent
Sock Co., No. l:lS-cv-3, 2017 WL 5479932, at *9 (E.D. Tenn. Nov. 14, 2017) (citing Bym' v.
Alpha Alh'ance [nc. Corp., 518 F. App’x 380, 84 (6th Cir. 2013)). As outlined above, defendants
posit seven different ways the iPad information may be relevant. (Doc. 92 at 3-4, PAGE[D#:
1632-33). ltem numbers l, 5, and 6 involve ESI purportedly reflecting conduct occurring in the
courtroom, including whether plaintiffs were “working together.” However, the factual basis for
plaintiffs’ First and Fourth Amendment claims and their related state law claims, and the
defenses thereto, involve plaintiffs’ conduct in the hallways outside ofJudge Nadel’s courtroom.
Defendants have not explained how information on whether plaintiffs and other individuals were

“working together,” were engaged in a dispute that carried from the courtroom into the hallway,

21

or took pictures or video during the court proceedings is relevant to the claims at issue in this
case. Both Nobles and Hogan testified at their depositions that they relied on nothing more than
what is shown in the videos that have been produced in this matter and were shown to them at
their depositions to charge plaintiffs with disorderly conduct. Further, for reasons explained
inji‘a, whatever occurred in the courtroom is not material to the resolution of plaintiffs’ claims
against these defendants Defendants have not carried their burden to show that the iPads and
ESI that plaintiffs allegedly failed to preserve are relevant. There was no duty to preserve ESI
reflecting actions or occurrences in Judge Nadel’s courtroom.

Item number 7 involves whether the delete iiinction on Corbin’s iPad operated in the
manner he described Corbin alleged he lost the video he was taking in the hallway on June 25,
2014 when he complied with defendants’ directive to close his iPad. Defendants allege that
iPads automatically save video and photographs if put to sleep or turned off while recording
(Doc. 92 at 4, PAGEID#: 1633). Again, defendants do not explain how the functionality of
Corbin`s iPad device is relevant to the claims in this case- Assuming, arguendo, defendants may
have wanted this information for impeachment purposes, they have not shown that that
information could not be “replaced through additional discovery,” Fed. R. Civ. P. 37(e), or that
they were prejudiced in the absence of this ESI. A person knowledgeable about information
technology could certainly opine on how the recording hinction of an iPad works and whether
Corbin`s description was consistent with this opinion.

Item number 2 involves potential electronic communications regarding a plan to “harass”
reporter Perry. Defendants have failed to show how this ESl is relevant to the claims or defenses
in this case. As described fn_j?‘a, plaintiffs’ Fourth Amendment claims depend on the facts and

circumstances within defendants Hogan and Nobles’ knowledge at the time plaintiffs were

22

arrested; therefore, any undisclosed alleged plan to harass reporter Perry has no bearing on
whether defendants had probable cause to arrest plaintiffsl The First Amendment claim involves
whether plaintiffs had a right to use recording devices in the hallways outside the courtroom and
any alleged plan to harass reporter Perry is simply not relevant There was no duty to preserve
any ESl communications about reporter Perry.

ltem number 3 involves “additional videos, photos, or audio” on the electronic devices
that were allegedly withheld by plaintiffs Defendants only speculate as to the existence of
relevant evidence that plaintiffs allegedly failed to preserve Defendants concede that a video
recording ofplaintiffs’ arrest is preserved on Exhibit 7, but they surmise that “[s]ince the iPads
of Plaintiff Enoch and Corbin were on and much closer, the contents of that exchange would
likely have been audible on their recordings.” (Doc. 92 at 5, PAGEID#: 1634) (emphasis added).
Enoch has denied that she made any video recordings, and there is no indication that Nobles
found any video recordings on her iPad. Enoch represented in her discovery responses that she
took no videos or recordings with her cell phone or iPad on June 25, 2014, and she had produced
all photos taken by her with her iPad on that date. (Doc. 92, Exh. C). Corbin admits he recorded
video on his iPad in the hallway outside the courtroom on June 25, 2014, but the video was never
saved on his iPad because the officer had him turn his iPad off`. (Doc. 77, Corbin Depo., p. 26,
PAGEID#: 757). Defendants appear to question the veracity of plaintiffs’ deposition testimony
in their brief, but defendants have not produced any competent evidence that calls the credibility

of plaintiffs’ deposition testimony into question5 Defendants can only speculate as to whether

 

5 Deposition testimony that members of the media reportedly observed Corbin tilming them in the courtroom is not
competent evidence and, in any event, any such testimony is not material to plaintiffs’ Fourth Amendment, First
Amendrnent and state law claims presented in this case. The Court further finds that defendants’ assertion that
“Kevin Tidd reported that members of the media complained that during the hearing the [sic] some people sitting in
the press section were using iPads to photographing and video the media" (Doc. 92 at 3, PAGEID#: 1632, citing
Doc. 81-27, PAGEID#: 98 7) is inadmissible hearsay.

23

there is additional video footage and what it would show. Because there is no evidence that
relevant video recordings or photographs were on the electronic devices that plaintiffs no longer
have, defendants have not shown that plaintiffs were obligated to preserve their iPads.

In any event, defendants again fail to articulate how any additional ESI found on the
electronic devices would be relevant to the claims or defenses in this case. To the extent
defendants allege they lawfully arrested plaintiffs because plaintiffs took photographs or
recorded video in the hallways of the Courthouse, neither Enoch nor Corbin dispute they used
their electronic devices to record in the hallway. The content of such video, photographs, or
audio that allegedly existed on the iPads or Enoch’s phone is simply not relevant to whether
defendants Hogan and Nobles had probable cause to arrest plaintiffs for their conduct in the
hallways. Likewise, defendants fail to allege how the actual content of those recording devices
is somehow relevant to plaintiffs’ First Amendment claims or their defenses thereto. Without
any showing of potential relevance, the failure to preserve does not warrant sanctions under Rule
37(e).

Item number 4 - when the iPads were accessed - is potentially relevant to Enoch’s state
law privacy claim. Plaintiffs’ First Amended Complaint alleges that Hogan and Nobles searched
Enoch’s iPad when Enoch was in custody in Room 260. (Doc. 38, 11 26). Enoch alleges she had
a privacy interest in the iPad’s contents that defendants violated when they viewed the contents
without Enoch’s permission. (Doc. 38, Count X). To the extent defendants dispute they
examined the contents of Enoch’s iPad (Doc. 83 at 20), a forensic examination of the iPad may
have revealed the date and time Enoch’s iPad was accessed and whether it was accessed during
the time Enoch was in Room 260 after being taken into custody. Thus, the existence of Enoch’s

iPad and a forensic exam may be relevant to Enoch’s state law privacy claim. However,

24

defendants have made no attempt to show that the ESI they seek could not be “replaced through
additional discovery.” Fed. R. Civ. P. 37(e). Defendants have not presented evidence to show
they have explored feasible alternatives for obtaining the forensic information they allegedly
seek, such as from the cloud. The Advisory Comrnittee to the 2015 Amendments to the Federal
Rules of Civil Procedure noted that ‘“[b]ecause electronically stored information often exists in
multiple locations, loss from one source may often be harmless when substitute information can
be found elsewhere.” Fed. R. Civ. P. 37, 2015 Advisory Comm. Note. “This factor does not
require [a party to] pursue every possible avenue for replacing or restoring the ESI, but it must
show that it made some good-faith attempt to explore its alternatives before pursuing spoliation
sanctions.” Steves & Sons, lnc. v. JELD-WEM Inc., 327 F.R.D. 96, 109 (E.D. Va. 2018).
Defendants have not met their burden of showing they made a good faith effort to pursue
alternatives and have found “such evidence cannot be restored or replaced,” which is a
prerequisite for sanctions under Rule 37(e).

Assuming, arguendo, defendants had met their burden of establishing the predicate
elements to Rule 37(e) sanctions - that plaintiffs did not preserve relevant evidence that
defendants could not reproduce or obtain through additional discovery - defendants have not met
their burden of showing plaintiffs had the intent to deprive defendants of the inforrnation’s use in
the litigation Fed. R. Civ. P. 37(e)(2). Defendants argue that plaintiffs acted with the requisite
intent because “"the electric devices and information was [sic] not preserved.” (Doc. 92 at 4,
PAGEID#: 1633). As relief for the alleged spoliation of this evidence, defendants ask solely for
relief that is specified in Rule 37(e)(2): that the Court either dismiss this action or, in the
alternative, apply a presumption that the missing ESI was unfavorable to plaintiffs (Doc. 92 at

8, PAGEID#: 163 7).

25

“Rule 37(e)(2) sanctions are available to address the prejudicial effect of lost ESI only if
the loss is shown to have been motivated by an intent to deprive another party of the
information’s use in the litigation."` Culhane v. Wal-Marr Supercenter, No. 2:1'7-cv-1306l, 2019
WL 1097488, at *3 (E.D. Mich. Jan. 10, 2019) (citation omitted). The Advisory Committee’s
Note on Rule 37(e)(2) provides that “[t]his subdivision authorizes courts to use specified and
very severe measures to address or deter failures to preserve electronically stored information,
but only on finding that the party that lost the information acted with the intent to deprive
another parry ofthe information ’s use in the litigation.” (emphasis added).

The current record before the Court shows at most negligence on the part of plaintiffs in
the loss of the iPad information and not an intent to deprive defendants of use of that information
in this litigation Defendants claim Enoch “should have known” to preserve her iPad because “it
might” have evidence relevant to defendants (Doc. 92 at 7, PAGE]D#: 1636). Claiming that
Enoch “should have known" to preserve her iPad suggests mere negligence and not an intent to
deprive defendants of potentially relevant evidence.‘5 Defendants allege Corbin did not preserve
his iPad either (Doc. 92 at 7), but they do not allege any facts or present any evidence
establishing the requisite intent for imposing the severe sanctions they seek. As the Advisory
Comrnittee Notes makes clear, “Negligent or even grossly negligent behavior does not logically
support that inference.” Fed. R. Civ. P. 37, 2015 Advisory Comm. Note. ln addition, the
circumstances between the time of plaintiffs’ arrests and filing of their respective lawsuits

suggest no more than negligence in the disposition of their electronic devices. Plaintiffs filed

 

6 Defendants allege that Enoch “decided to file suit and consulted an attorney within three days after the event"
(Doc. 92 at 7, citing Doc. 78 at PAGEID#: 798), suggesting Enoch should have been aware of the preservation
obligations However, it appears Enoch’s testimony on this point relates to information she provided to the attorney
representing her in the then-pending criminal matter who was “pursu[ing] the criminal side of it,” and Enoch did not
know that the attorney “was really interested in pursuing” the civil case (Doc. 78, Enoch Depo., p. 27, PAGEID#:
799).

26

their respective actions nearly two years after their arrests on June 25, 2014, and they initially
proceeded with these consolidated actions pro se. Both testified that they replaced their
electronic devices when they had problems or upgraded to new technology over this two-year
period. The Advisory Committee Notes caution courts to “be sensitive to the party’s
sophistication with regard to litigation in evaluating preservation efforts; some litigants,
particularly individual litigants, may be less familiar with preservation obligations than others
who have considerable experience in litigation." Fed. R. Civ. P. 37, 2015 Advisory Comm.
Note. Defendants have not presented any direct or circumstantial evidence suggesting that
Enoch and Corbin were motivated to replace their iPads and cell phones in order to deprive
defendants of relevant evidence. Corbin and Enoch’s acts of trading in and upgrading their iPads
and cell phones, which defendants only speculate may have had relevant ESI on them, do not
constitute evidence that they intended to deprive defendants of the infolrnation’s use in litigation
so as to invoke Rule 37(€)(2) remedial measures Defendants have not carried their burden to
show that plaintiffs lost any relevant ESl with a culpable state of mind. Their request for
sanctions under Rule 37(e)(2) is denied.

ln addition, defendants’ motion for sanctions based on spoliation is not timely. While
Rule 37 governs motions for discovery sanctions, the Rule does not provide a timeline for filing
a motion for sanctions based on spoliation of evidence Crown Barterjy Mfg. Co. v. Club Car,
Im:., 185 F. Supp.$d 987, 995 (N.D. Ohio 2016) (citing Gooa'man v. Pr'nxair Servs., Inc., 632 F.
Supp.2d 494, 506 (D. Md. 2009)). In making a discretionary determination as to whether a
spoliation motion is timely under Rule 37, courts have identified five factors to consider: (l)
“how long after the close of discovery the relevant spoliation motion has been made”; (2) “the

temporal proximity between a spoliation motion and motions for summary judgment"’; (3)

27

whether a spoliation claim was “made on the eve of trial," in which event the court should be
“wary” of the claim; (4) whether a deadline for spoliation motions Was included in the court’s
scheduling order under Fed. R. Civ. P. l6(b} or local rule; and (5) any explanation offered by the
movant for why the motion Was not filed earlier. Id. at 995 (quoting Keck v. Gander Mtn. Co.,
No. 4:13-cv-0185, 2015 WL 6756151, *4 (N.D. Ohio 2015)). "[T]here is a particular need for
[spoliation] motions to be filed as soon as reasonably possible after discovery of the facts that
underlie the motion.” Steverison v. Brennan, No. 06~15182, 2018 WL 1887418, at *6 (E.D.
Mich. Apr. 20, 2018) (quoting Goodman, 632 F. Supp.2d at 508).

In this case, defendants could have inquired about plaintiffs’ iPads long before the close
of discovery on November 15, 2018, by discovery methods other than depositions Regardless,
defendants knew no later than November 5, 2018, based on Corbin’s discovery responses that he
had traded his iPad in and upgraded to a new one approximately one year after the Hunter trial
and his June 25, 2014 airest. (Doc. 92, Exh. D, PAGEID#: 1677). Defendants knew as of
September 21, 2018, that Enoch no longer had either the iPad or cell phone that she had with her
on June 25, 2014 based on her answer to Request for Production 9(B). (Doc. 92, Exh. C,
PAGEID#: 1674). Further, defendants were aware that video recordings of the incidents giving
rise to plaintiffs’ complaints existed, and defendants Nobles and Hogan had viewed video
footage and testified about it at their depositionsl Yet, defendants did not file their spoliation
motion related to the possible existence of additional video evidence and other ESI until after the
discovery deadline had passed on November 15, 2018. (See Doc. 70). Even then, defendants did
not act before the dispositive motion deadline expired on January 15, 2019. (Id.). lnstead,

defendants inexplicably waited until two weeks after plaintiffs had filed their motion for partial

28

summary judgment (Doc. 84) to move for sanctions based on plaintiffs’ alleged spoliation of
ESI. (Doc. 92).

Defendants have not provided a valid reason for waiting this inordinate amount of time to
file their spoliation motion. Defendants suggest that they were not aware of the significance of
the ESI until plaintiffs filed their motion for partial summaryjudgment. (Doc. 92). Defendants’
justification for their delay is not plausible Plaintiffs’ motion for partial summary judgment did
not raise new claims and factual issues. Defendants should have known long before plaintiffs
filed the motion what discovery they needed to conduct and what information they should obtain
to respond to plaintiffs’ motion and defend this lawsuit.

Further, while defendants argue that the spoliation motion is timely because it was filed
just two months after the discovery cut-off, the cases defendants rely on for this proposition are
distinguishable For example the Court in Crown Barte)y Mfg. Co., 185 F. Supp.3d at 996,
relied on “the fact that [the spoliation] motion preceded the summary-judgment deadline” as
tending to show that the motion was timely. However, the court distinguished cases where
“spoliation motions [] come as part of an opposition to summary judgrnent, or in a reply in
support of a summary-j udgment motion,” finding that the case law teaches that these “are the
ones that face timeliness problems.” Id. (quoting Goodman, 632 F. Supp.2d at 507) (collecting
cases)). Defendants here filed their spoliation motion in conjunction with their response to
plaintiffs’ motion for partial summary judgment The timing of their motion therefore raises the
very timeliness problem highlighted by the Court in Crown Batterj)). The other cases cited by
defendants are likewise distinguishable and not persuasive The case law does not support a
finding in defendants’ favor on the timeliness issue. Defendants here inexplicably waited to file

their spoliation motion until after the discovery and dispositive motion deadlines had passed,

29

plaintiffs had filed a motion for partial summary judgrnent, and this case was on the eve of trial.
The Court exercises its discretion to deny the motion on this alternative basis.
IV. Motions for summary judgment

A. Standard

A motion for summary judgment should be granted if the evidence submitted to the Court
demonstrates that there is no genuine issue as to any material fact, and that the movant is entitled
to judgment as a matter of law. Fed. R. Civ. P. 56(0). See Celotex Corp. v. Carrert, 477 U.S.
317, 322 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). Under Federal Rule
of Civil Procedure 56(c), a grant of summary judgment is proper if ‘“the pleadings, depositions,
answers to interrogatories, and admissions on file, together with the affidavits, if any, show that
there is no genuine issue of material fact and the moving party is entitled to judgment as a matter
of law.” Satterfield v. Tennessee, 295 F.3d 611, 615 (6th Cir. 2002). The Court must evaluate
the evidence, and all inferences drawn therefrom, in the light most favorable to the non-moving
party. Sarterjfield, 295 F.3d at 615; Maisushita Elec. Indns. Co., Lid. v. Zenith Radio, 475 U.S.
574, 587 (1986).

The trial judge’s function is not to weigh the evidence and determine the truth of the
matter, but to determine whether there is a genuine factual issue for trial. Anderson, 477 U.S. at
249. The trial court need not search the entire record for material issues of fact, Street v. J.C.
Bradjbrd & Co., 886 F.2d 1472, 1479-80 (6th Cir. 1989), but must determine “whether the
evidence presents a sufficient disagreement to require submission to a jury or whether it is so
one~sided that one party must prevail as a matter of law.” Anderson, 477 U.S. at 251-52.

"Where the record taken as a Whole could not lead a rational trier of fact to find for the non-

moving party, there is no ‘genuine issue for trial.”’ Matsushira, 475 U.S. at 587. “When

30

opposing parties tell two different stories, one of which is blatantly contradicted by the record, so
that no reasonable jury could believe it, a court should not adopt that version of the facts for
purposes of ruling on a motion for summary judgment.” Scotr v. Harris, 550 U.S. 372, 380
(2007). However, ‘“[f]acts that are not blatantly contradicted by [a video] recording remain
entitled to an interpretation most favorable to the non~moving party.” Coble v. City of erite
House, Tenn., 634 F.3d 865, 870 (6th Cir. 201 l).

B. Qualified immunity

“Qualified immunity protects government officials performing discretionary functions
unless their conduct violates a clearly established statutory or constitutional right of which a
reasonable person in the official’s position would have known.” Bo[er v. Ear!ey, 865 F.3d 391,
4l6 (6th Cir. 2017) (quoting Sifberstein v. City of Dayion, 440 F.3d 306, 311 (`6th Cir. 2006)).
To defeat a claim of qualified immunity, the plaintiff must show that (l) the official’s conduct
violated a constitutional right, and (2) the right was clearly established at the time of the
violation Pearson v. Callahan, 555 U.S. 223, 232 (2009). “For a right to be clearly
established, the contours of the right must be sufficiently clear that a reasonable official would
understand that what he is doing violates that right.” Holzemer v. Cin ofMemphis, 621 F.3d
512, 527 (6th Cir. 2010) (quoting Leonard v. Robinson, 477 F.3d 347, 355 (6th Cir. 2007)).

C. Fourth Amendment/False Arrest and False lmprisonment Claims (Counts II,
III)

Defendants move for summary judgment on plaintiffs’ claims alleging that defendants
violated their constitutional rights by arresting plaintiffs without probable cause as required
under the Fourth Amendrnent. Defendants argue that there was probable cause to arrest
plaintiffs for (1) disorderly conduct, and (2) contempt of court. (Doc. 83 at l 1-14, PAGEID#:

1 167-70). Defendants do not address in their motion whether there was probable cause to arrest

31

plaintiff Enoch for failure to identify herself, although they suggest it was reasonable to detain
her until her identity could be verified (Id. at 13, PAGEID#: 1169). Defendants contend that a
reasonable officer, with knowledge of the facts shown on the video evidence, would conclude
that plaintiffs were guilty of the offenses charged.

Plaintiffs move for summary judgment on Counts ll and llI of the Amended Cornplaint,
alleging claims for wrongful search and seizure under the Fourth Amendment (Count lI) and
false arrest/false imprisonment (Count III). (Doc. 84 at 20-31, PAGEID#: 1202~13). Plaintiffs
contend that the video evidence and defendant Nobles’ deposition testimony establish that there
was no factual basis to arrest Enoch for ( 1) disorderly conduct under Ohio Rev. Code § 2917.11,
and (2) failure to provide personally identifying information under Ohio Rev. Code § 2921 .29.
(Doc. 84 at 24-27, PAGEID#: 1206-09). Plaintiffs argue that the video evidence and Hogan’s
deposition testimony establish that there was no factual basis for Hogan to arrest plaintiff Corbin
for disorderly conduct in violation of the Ohio statute (Doc. 84 at 27-30, PAGEID#: 1209-12),

i. Fourth Amendm eni claim

The Fourth Amendment protects against unreasonable searches and seizures U.S. Const.
amend. IV. An arrest constitutes a seizure for Fourth Amendment purposes Wheeler v. Newel!,
407 F. App`x 889, 891 (6th Cir. 2011) (citing, e.g., Unired Staies v. Torres-Ramos, 536 F.3d 542,
554 (6th Cir1 2008)). An arrest does not violate the Fourth Amendment if it is based on probable
cause Wheeler, 407 F. App’x at 891 (citing l/Wzren v. Um`ted States, 517 U.S. 806, 818-19
(1996); Uniied States v. Cal'cedo, 85 F.3d 1184, 1192 (6th Cir. 1996)). ln the absence of
probable cause, an arrest constitutes an unreasonable seizure in violation of the Fourth
Amendment. Torres“Ramos, 536 F.3d at 554 (citing lagram v. City QfCqumbus, 185 F.3d 579,

592_93 (6th Cir. 1999)).

32

“A police officer has probable cause for arrest if_. at the time the officer makes the arrest,
‘the facts and circumstances within the officer’s knowledge and of which he had reasonably
trustworthy information were sufficient to warrant a prudent man in believing that the plaintiff
had committed or was committing an offense.”’ Osberry v. Slzrsher, 750 F. App’x 385, 392 (6th
Cir. 2018) (quoting Courtrt'ghi v. Ciry ofBaitle Creek, 839 F.3d 513, 521 (6th Cir. 2016)
(brackets omitted) (in turn quoting Beck v. Ohio, 379 U.S. 89, 91 (1964)). Stated otherwise
there is probable cause only when the police officer ‘“discovers reasonably reliable information
that the suspect has committed a crime.” Id. (quoting Gardenhire v. Schnbert, 205 F.3d 303, 318
(6th Cir. 2000)). “A probable cause determination is based on the totality of the circumstances
and must take account of both the inculpatory and exculpatory evidence then within the
knowledge of the arresting officer.” Id. (quoting Gardenhire, 205 F.3d at 318) (internal
quotations omitted). “Moreover_. the probable-cause determination must be based on the
information that the arresting officer had when he made the arrest, ‘rather than with the 20/20
vision of hindsight.”’ ld. at 393-94 (quoting Klein v. Long, 275 F.3d 544, 550 (6th Cir. 2001)).
See also Dressler v. Rice, 739 F. App’x 814, 819 (6th Cir. 2018), cert. denied 139 S.Ct. 826
(2019) (quoting Radvanskv v. Ciiy qfO[msted Fa!ls, 395 F.3d 291, 302 (6th Cir. 2005) (in turn
quoting Klein, 275 F.3d at 550) (“A reviewing court must assess the existence of probable cause
‘from the perspective of a reasonable officer on the scene rather than with the 20/20 vision of
hindsight.”’). The inquiry requires the court to examine the events leading up to the arrest and
then to decide “whether these historical facts, viewed from the standpoint of an objectively
reasonable police officer, amounted to probable cause.” Torres-Ramos, 536 F.3d at 554-55
(quoting Maryland v. Pringle, 540 U.S. 366, 371 (2003) (in turn quoting Orne[as v. U.S., 517

u.s. 690, 696 (1996)).

33

To determine if an arrest was supported by probable cause, the court employs a totality of
the circumstances test and considers the evidence with respect to each person seized. [d. at 555.
‘“Probable cause requires officers to ‘show more than mere suspicion . . . [but] does not require
that they possess evidence sufficient to establish a prima facie case at trial, much less evidence to
establish guilt beyond a reasonable doubt.”’ Id. (quoting United States v. Siricklond, 144 F.3d
412, 416 (6th Cir. 1998)). Probable cause to arrest can be based on an officer’s belief that the
arrestee committed a crime, even if it is not the crime eventually charged Rainey v. Parron, 534
F. App’x 391, 398 (6th Cir. 2013) (citing Radvansky, 395 F.3d at 307 n. 12). “Determining
whether probable cause existed, “presents a jury question, unless there is only one reasonable
determination possible."’ Radvansky, 395 F.3d at 302 (quoting Gardenlrire, 205 F.3d at 315).

Here, defendants arrested plaintiffs Corbin and Enoch for the crime of disorderly conduct
in violation of Ohio Rev. Code § 2917.11(A). In Ohio, it is a misdemeanor crime for an
individual to “recklessly cause inconvenience annoyance or alarm to another” by committing
any of the five types of acts specified in the statute Ohio Rev. Code § 2917.11(A)(1)-(5). A
violation of the statute is a minor misdemeanor, with certain limited exceptions Ohio Rev.
Code. § 2917.11(E)(2). If the offender “persists in disorderly conduct after reasonable warning
or request to desist” or commits the offense in a police officer’s presence it is a fourth-degree
misdemeanor. Ohio Rev. Code § 2917.11(E)(3)(a), (c).

Ohio Revised Code § 2917.11 “requires two elements” for the commission of the offense
of disorderly conduct. Osberry, 750 F. App’x at 394. To fulfill the first element, the individual
must “recklessly cause inconvenience annoyance, or alarm to another.” ld. (quoting Ohio Rev.

Code § 2917.11(A)). To fulfill the second element, “the person must cause this disturbance by

34

engaging in specific enumerated conduct” listed in the statute ]d. (quoting § 2917.1](A)(l)-(5)).
The specific conduct that satisfies the second element of a disorderly conduct charge is:
(1) Engaging in lighting, in threatening harm to persons or property, or in violent
or turbulent behavior;
(2) Making unreasonable noise or an offensively coarse utterance gesture, or
display or communicating unwarranted and grossly abusive language to any person;

(3) Insulting, taunting, or challenging another, under circumstances in which that
conduct is likely to provoke a violent response;

(4) Hindering or preventing the movement of persons on a public street, road,
highway, or right-of-way, or to, from, within, or upon public or private property,
so as to interfere with the rights of others, and by any act that serves no lawful and
reasonable purpose of the offender;

(5) Creating a condition that is physically offensive to persons or that presents a

risk of physical harm to persons or property, by any act that serves no lawful and

reasonable purpose of the offender
Ohio Rev. Code § 2917.11.

Defendants argue that they had probable cause to arrest Enoch and Corbin for disorderly
conduct. They allege that, “Deputy Hogan saw Plaintiff Enoch and Corbin appear to act in
concert with each other and a third woman to block Reporter Perry’s path in a public place and
then begin chasing him when he turned to walk toward another public hallway. Plaintiff Corbin
testified that he could see Reporter Perry was annoyed.” (Doc. 83 at pp. 12-13, PAGEID#:
1168-69). Defendants argue that “[a]ny reasonable officer . . . would believe that [plaintiffs]
were connrritting” disorderly conduct based on the "facts” that the video evidence establishes an
officer would know, which are: plaintiffs Corbin, Enoch and Hunter’s mother acted in concert;
the three “effectively blocked Reporter Perry"s right to walk in a public hallway”; “Reporter
Perry was clearly annoyed"; plaintiffs started “chasing him" for no apparent reason; and
plaintiffs’ actions did not appear to have a lawful purpose (Doc. 83 at pp. 12-13, PAGEID#:

l 168-69). Defendants further contend that Hogan indicated to Nobles when Nobles arrived on

the scene that “Enoch was involved in taking pictures,” and Nobles was entitled to rely on this

35

information to handcuff plaintiff and take her to Room 260 because she would not identify
herself. (Doc. 83 at p. 13, PAGEID#: 1169).

Defendants’ version of the facts surrounding Corbin and Enoch’s arrests as set forth in
defendants’ motion for summary judgment, their response to plaintiffs’ motion for partial
summary judgment, and their related memoranda are belied by their own deposition testimony
and the video evidence Hogan and Nobles’ deposition testimony unequivocally establishes that
there was no factual predicate for a disorderly conduct charge against either plaintiff. The
undisputed facts to which the deputy sheriffs testified and which are confirmed by the video
evidence show that there is no genuine issue of material fact that probable cause for a charge of
disorderly conduct against either Corbin or Enoch Was lacking

First, Nobles’ testimony establishes that there was no probable cause to arrest Enoch for
disorderly conduct under Ohio Rev. Code § 2917.1 l. Nobles testified that at or around the time
he arrested Enoch: (l) she was not engaging in fighting, threatening harm to persons or property,
or engaging in violent behavior; (2) he does not remember that she was making unreasonable
noise; he remembered she was not using offensive coarse language or utterances gestures or
displays of any kind; and he does not remember that she used insulting language directed to
anyone; (3) Enoch did not use taunting language directed to anyone that defendant Nobles
observed; Nobles does not remember that she challenged anyone; and he did not know whether
she engaged in any conduct that he observed or that he believed was likely to provoke a violent
response from any person; (4) she did not do anything that would hinder or prevent the
movement of any persons on a public street, road, highway or right of way; and (5) Enoch did
not “do anything to interfere with the rights of others while [he] observed her,” and he did not

“observe her do anything that [he] believe[d] created a condition that was physically offensive to

36

persons or presented a risk of physical harm to persons at the time that [he] observed her.” (Doc.
75, Nobles Depo., p. 67-69, PAGEID#: 596-98). Although Nobles wrote in his report at the time
he cited her for disorderly conduct that plaintiff “[b]egan yelling at deputy while court was in
session,” he testified at his deposition that he does not recall Enoch yelling at any point and he
believes Judge Nadel’s court was not in session at that time (Doc. 75, Nobles Depo., pp. 81-82,
PAGEID#: 610-11).

Thus, according to Nobles’ own testimony, Enoch did not commit any act that satisfies
the elements of the offense of "disorderly conduct"' under the Ohio statute Nobles lacked
probable cause to arrest Enoch for disorderly conduct and to cite her for a criminal offense under
the statute

Defendant Hogan gave testimony similar to that provided by defendant Nobles with
respect to Corbin’s arrest. Hogan described “everything that [he] observed that [he] believed
constituted disorderly conduct by Mr. Corbin” at the time of his arrest in its entirety as follows:
‘“When they wouldn’t let [] Perry walk down the hallway, when they had their l-pads in his
face,” and “when he was asked to stop taking pictures because it was causing a disruption
outside in the hallway.” (Doc. 76, Hogan Depo., p. 54, PAGEID#: 708). Hogan did not specify
Who he meant by “they," but it appears he was referring to the group of people he originally
described in his testimony as surrounding Perry and iilming him, which included Corbin. (See
Doc. 76, Hogan Depo., p. 48, PAGEID#: 702). Hogan acknowledged in his deposition
testimony that Corbin eventually complied with his request to stop recording Perry, and Hogan
had not placed Corbin under arrest at that point. (Doc. 76, Hogan Depo., p. 55, PAGEID#: 709).
Hogan further testified that Corbin identified himself and produced his identification at Hogan’s

request, and at that point he had not placed Corbin under arrest. (Doc. 76, Hogan Depo., p. 55,

37

PAGEID#: 709). Hogan acknowledged after viewing two video recordings of the incident (Pl.
Exhs. 9, 17) that he did not “see anything in the two videos . . . that would indicate that Mr.
Corbin was prohibiting Mr. Perry from advancing or going anywhere he wasn’t going to.” (Doc.
76, Hogan Depo., p. 69, PAGEID#: 723). Hogan testified that to his knowledge, there were no
other videos that he had seen that reflected this scene in a different light. (Doc. 76, Hogan
Depo., p. 69, PAGEID#: 723). Hogan testified there was not anything that he observed Corbin
do that he believed “was the basis for his arrest that did not appear on either of the two videos.”
(Doc. 76, Hogan Depo., p. 72, PAGEID#: 726). Hogan’s revised testimony did not describe any
conduct that could reasonably be construed as satisfying the elements of a disorderly conduct
charge against Corbin.

To the extent there could be any doubt as to whether a reasonable officer could have
found probable cause to charge Enoch or Corbin with disorderly conduct, the video recordings
which captured the events described by Nobles and Hogan dispel any uncertainty as to what
occurred in the entryway and hallways adjacent to Judge Nadel’s courtroom aiier the recess in
the Hunter proceedings on June 25, 2014. (See Doc. 81-16, Pl. Exh. 9; Doc. 81-30, Pl. Exh.
177). The video recordings show several individuals standing in the area outside of the
courtroom and Perry leaving the courtroom on the date of plaintiffs’ arrests As Perry exited the
courtroom, Corbin was standing with his back against one of two pillars situated at the beginning
of the hallway leading straight to and from the courtroom doors (the "`main hallway”). Anothcr
hallway led off to the right. Corbin had his iPad pointed at Perry, who had a camera around his

neck. Though Perry appeared to start walking down the adjacent hallway to the right as he

 

l Plaintifi“s Exhibit 17 is a video recording of over four minutes in length and an audio report of Corbin’s arrest
which Perry posted on Cincinnati.com. The video shows both Corbin and Enoch’s interactions with Hogan and

Nobles and both plaintiffs’ arrests

38

stepped out of the courtroom, Perry turned slightly, held his hand up in a wave to someone in the
main hallway, and walked in the direction of that hallway. Perry stopped in the entry area just
short of the pillars at the entrance to the main hallway and stood within what appears to be no
more than two feet of Corbin as Corbin continued to point his iPad at Perry. Corbin turned and
took a step or two back from Perry as he continued video record Perry. Enoch can be seen
walking past Perry and Corbin on the right toward the main hallway, around the pillar Corbin
was standing against, and into main hallway where she stood between and a few steps back from
the two pillars. Perry, Who was standing opposite Enoch on the other side of the pillars, looked
around for several seconds and then waved in Enoch’s direction a few times. Enoch took a few
steps to Perry’s right. At this point, Enoch was still in the main hallway and on the opposite side
of the pillars from Perry, and she was behind Corbin. Perry then turned and walked unimpeded
down the Courthouse hallway to his right with his back to Corbin and Enoch. Plaintiffs walked
behind Perry.

As Enoch and Corbin were following Perry down the hall, Hogan approached Enoch and
told her to stop recording Enoch stopped and closed her iPad. Hogan then approached Corbin
and told him to turn his iPad off. Hogan can be heard in the video telling Corbin that recording
is not allowed in the hallways of the Courthouse for security reasons As Hogan is ordering
Corbin to turn his iPad off, Perry can be seen standing a few feet in front of Corbin holding a
camera with which he appears to be recording or taking pictures of Corbin as Hogan orders
Corbin to turn off his iPad. Enoch testified that she could see that Corbin “had [] an iPad, and I
can see that K_imball Perry had a camera and phone. . . (Doc. 7 8, Enoch Depo., p. 48,
PAGEID#: 820). Hogan did not order Perry to turn off his recording device or to stop taking

pictures in the hallway. When Nobles arrived during Hogan’s interaction with Corbin, others

39

were using a recording device in the hallway, including two Caucasians who were filming with
video cameras and two Caucasians who were recording or taking photographs with cell phones.

The video footage refutes defendants’ allegations that plaintiffs surrounded Perry and
chased him down the hallway of the Courthouse The footage does not show either Enoch or
Corbin “recklessly cause inconvenience5 annoyance, or alarm to” Perry or to any other individual
so as to satisfy the first element of Ohio Rev. Code § 2917.1 l(A). The video footage does not
satisfy the second element of the offense of disorderly conduct because it does not depict either
Enoch or Corbin “(l) [e]ngaging in fighting, in threatening harm to persons or property, or in
violent or turbulent behavior; (2) [m]aking unreasonable noise or an offensively coarse utterance,
gesture, or display or communicating unwarranted and grossly abusive language to any person;
(3) [i]nsulting, taunting, or challenging another, under circumstances in which that conduct is
likely to provoke a violent response; (4) [h]indering or preventing the movement of persons on a
public street, road, highway, or right-of-way, or to, from, within, or upon public or private
property, so as to interfere with the rights of others, and by any act that serves no lawful and
reasonable purpose of the offender; or (5) [c]reating a condition that is physically offensive to
persons or that presents a risk of physical harm to persons or property, by any act that serves no
lawful and reasonable purpose of the offender."' Ohio Rev. Code § 29]7.1 l(A). Nobles and
Hogan did not testify that they relied on conduct other than what is shown by the video footage
to charge Enoch and Corbin With disorderly conduct. The video footage establishes they did not
have a reasonable, factual basis to arrest Enoch or Corbin for disorderly conduct.

Defendant Nobles testified that he arrested Enoch in part for her failure to identify herself

under Ohio Rev. Code § 2921.29. (Doc. 75, Nobles Depo., p. 77, PAGEID#: 606). The statute

provides:

40

(A) No person who is in a public place shall refuse to disclose the person`s name,
address, or date of birth, when requested by a law enforcement officer who

reasonably suspects either of the following:
(l) The person is committing, has committed, or is about to commit a

criminal offense
(2) The person witnessed any of the following:

(a) An offense of violence that would constitute a felony under the

laws of this state;

(b) A felony offense that causes or results in, or creates a substantial

risk of, serious physical harm to another person or to property;

(c) Any attempt or conspiracy to commit, or complicity in

committing, any offense identified in division (A)(Z)(a) or (b) of this

section;

(d) Any conduct reasonably indicating that any offense identified in

division (A)(Z)(a) or (b) of this section or any attempt, conspiracy,

or complicity described in division (A)(Z)(c) of this section has

been, is being, or is about to be committed
Ohio Rev. Code § 2921.29. Nobles testified that before a person can be arrested for the fourth
degree misdemeanor of failing to disclose their name, address or date of birth, a precondition
specified in the statute for failure to identify must occur. (Doc. 75, Nobles Depo., pp. 72-73,
PAGEID#: 601-02). Nobles testified that he arrested plaintiff and made the decision to charge
her with disorderly conduct and failure to identify based on the complaints he had received, and
the only complaint he could identify was defendant Hogan’s complaint that Enoch was “taking
pictures and recordings." (Doc. 75, Nobles Depo., pp. 77~78, PAGEID#: 606-607). Nobles
testified that at the time he asked plaintiff to identify herself, he believed she had committed the
crime of disorderly conduct, a precondition under the statute. (Doc. 75, Nobles Depo., p. 73,
PAGEID#: 602); see Ohio Rev- Code § 2921.29(A)(l]. However, on further questioning, Nobles
conceded that “at the time [he] asked for identification [Enoch] had not, up to that point, engaged
in disorderly conduct.” (Doc. 75, Nobles Depo., p. 75, PAGEID#: 604). He further testified that

plaintiff had not committed an offense of violence that would be considered a felony under Ohio

law or conduct that would constitute any kind of felony. (Doc. 75, Nobles Depo., p. 76,

41

PAGEID#: 605). Nor had he observed Enoch engage in an attempt or conspiracy to commit any
offense of violence that was a felony or any other felony. (Doc. 75, Nobles Depo., p. 76,
PAGEID#: 605). Thus, Nobles did not have a reasonable suspicion that subsection (A)(l) or (2)
of the statute was satisfied. Absent this element, Enoch"s failure to disclose her identity at
Nobles’ request was not a criminal offense Based on Nobles’ own deposition testimony and the
undisputed facts demonstrating that there was no basis to find a violation of Ohio Rev. Code §
2921.29 at the time of Enoch’s arrest, only one conclusion is possible: Nobles did not have
probable cause to arrest plaintiff for failure to disclose personally identifying information under
Ohio Rev. Code § 2921 .29.

Defendants also argue that even if the Court were to find there was no probable cause to
arrest plaintiffs for disorderly conduct, there was probable cause to arrest plaintiffs for contempt
of court under Ohio Rev. Code § 2705.02. (Doc. 83 at 14, PAGEID#: ll70). The Ohio
contempt statute defines the criminal offense of contempt of court as the “[d]isobedience of, or
resistance to, a lawful writ, process, order, rule, judgment or command of a court or officer."
Ohio Rev. Code § 2705.02(A). Defendants argue they had probable cause to cite both Corbin
and Enoch for contempt of court under § 2705 .02 “for violating Rule 33 and not following
commands to quit taking pictures,” but they instead chose to cite Corbin for disorderly conduct
and Enoch with disorderly conduct and failure to identify herself. (Doc. 83 at S, l4, PAGEID#:
1164, 1170). Defendants’ argument appears to be premised on their position that Local Rule 33
prohibited plaintiffs from taking videos and pictures with their iPads in the hallways of the
Courthouse; plaintiffs violated Local Rule 33 by taking pictures and video recordings in the
hallways on the date of their arrests; and plaintiffs’ alleged violations of Local Rule 33 and their

purported refusal to stop using their iPads to take pictures or to record in the hallways when

42

instructed by the officers to do so constitutes contempt of court under § 2705.02.

Plaintiffs argue that defendants did not arrest them for violating Local Rule 33, and
neither did defendants have probable cause to arrest them for violating the Rule. (Doc. 84 at ll,
PAGEID#: ll93; Doc. 96 at 10-15, PAGEID#: 1801-06). They contend that Local Rule 33 did
not proscribe the use of iPhones or recording devices in the hallways of the Courthouse, and
Judge Nadel, as presiding judge of the Hunter trial, never issued a written or verbal order
prohibiting their use in the hallways. (Doc. 96 at 10-15).

The parties dispute whether defendants arrested plaintiffs for violating Local Rule 33.
Hogan testified that he believed Corbin Was violating Local Rule 33(D)(6) at the time he arrested
him in the hallway. (Doc. 76, Hogan Depo., p. 71, PAGEID#: 725). Nobles testified that he
arrested Enoch based on complaints he received that she was “taking pictures and recordings.”
(Doc. 75, Nobles Depo., p. 78, PAGEID#: 607). Because probable cause to arrest can be based
on an officer’s belief that the arrestee committed a crime, even if it is not the crime eventually
charged, the Court will assume for summary judgment purposes that a basis for plaintiffs’ arrests
was violations of Local Rule 33. See Raz'ney, 534 F. App’x at 397-99. Whether defendants had
probable cause to arrest plaintiffs for violating Local Rule 33 hinges in large part on the scope of
the Rule, which involves factual determinations As the Sixth Circuit explained in deciding
defendants’ appeal of this Court’s prior decision:

By its text, Local Rule 33(D)(6) prohibits recording “in any courtroom or hearing

room, jury room, judge’s chambers or ancillary area (to be determined in the sole

discretion of the Court) without the express permission of the Court.” The scope

of Rule 33 does not present a purely legal question because the text of the rule is

not dispositive The enumerated list of covered areas does not include hallways,

nor are hallways necessarily an “ancillary area.” The invocation of “the sole

discretion of the Court” further muddies the waters because it appears that judges

must make periodic determinations as to what constitutes an ancillary area-and
perhaps, as the magistrate judge tentatively opined, as to what constitutes any of

43

the areas in the list. Perther such judicial determinations were made and what
areas of the courthouse they covered at what times arefactual, not legal, questions

Enoch, 728 F. App`x at 454 (emphasis added).

The evidence produced by the parties shows there is no genuine issue of mateiial fact on
the scope of Local Rule 33(D) as it pertains to this lawsuit Judge Nadel, the judge who presided
at the Hunter trial, testified that he did not reference “`hallways” in the instructions he gave in his
courtroom regarding the issue of cell phones or recording proceedings (Doc. 88-1, Nadel
Depo., pp. 27-29, PAGEID#: 1440-42). Judge Nadel also did not recall putting on an order in
the Hunter case that specifically defined "‘ancillary areas,” but he testified that the record would
accurately reflect any orders he issued or instructions he gave. (Doc. 88-1, Nadel Depo., pp. 16-
17, 20, 21-22, 32, PAGEID#: 1429-30. 1433, 1434-35, 1445).8 The transcript of Judge Nadel’s
verbal instructions to individuals in the courtroom regarding photographs and video recordings
does not mention hallways. (Doc. 75, Nobles Depo., pp. 122-123, PAGEID#: 651-52; Doc. 81-
19, Deiis. Exh. 3).

Defendant Nobles was not aware of any instructions from Judge Nadel that prohibited
picture taking or recording in the hallways of the Courthouse (Doc. 75, Nobles Depo., pp. 27-
29, PAGEID#: 556-558). Nobles does not know if Judge Nadel gave any instructions or orders
regarding the use of recording devices at any other time during the Hunter trial. (Doc. 75,

Nobles Depo., pp. 29, PAGEID#: 558). Enoch recalled Judge Nadel instructing individuals in

 

8 At his deposition, Judge Nadel testified he considered “the hallway, any adjacent areas to be ancillary to the
courtroom” and thought his order implied that. (Doc. 88-1, Nadel Depo., pp. 21 , 29-30, PAGEID#: 1434, 1442-
1443). lmportantly, Judge Nadel, who had the “sole discretion” to determine and define what constituted “ancil|ary
areas,” never verbalized his apparent assumption or issued a written order designating the hallways of the
Courthouse to be “ancillary” under Rule 33. As the Sixth Circuit previously noted, the text of Rule 33(D)(6) does
not include “hallways” among the specific areas where photography or recording is prohibited Enoch, 728 I~`.
App’x at 454. “[N]or are hallways necessarily an ‘ancillary area.”’ Id. An area is considered “ancillary" when the
judge, in his or her “sole discretion,” makes a specific determination that it is. Judge Nadel made no such
determination in the Hunter case.

44

the courtroom that “if you need to use your . . . cell phones, then . . . you need to step out into the
hallway,” and that if individuals had their cell phones out “they would be confiscated.” (Doc.
78, Enoch Depo., p. 5], PAGEID#: 823). Defendant Hogan testified that up to the time he
arrested plaintiff Corbin, he had not seen "any written orders or entries from Judge Nadel that
specifically prohibited recording in the hallways.” (Doc. 76, Hogan Depo., p. 58, PAGEID#:
712). Hogan never saw a directive from Judge Nadel describing “‘ancillary areas" under Local
Rule 33(D)(6) as they would relate to a prohibition on recording during the Hunter trial. (Doc.
76, Hogan Depo., pp. 71-72, PAGEID#: 725-726). Finally, although there was a sign on Judge
Nadel’s courtroom door that prohibited “the use of cell phones, pagers, cameras, electronic
devices . . . without permission of the court,” there is no testimony or other evidence that the
prohibition listed on the sign applied to areas other than the courtroom (Doc. 84-11, Pltfs. Exh.
ll, PAGEID#: 1236). Nor was the sign sufficient in and of itself to convey a prohibition on the
use of cell phones and electronic devices in the hallway, The sign was directly below another
sign with the heading, “TI-IE COURTOOM,” and the sign referenced Local Rule 33(D)(6) but
did not specify any ancillary areas that were covered by the prohibition (]d.}.

Thus, defendants have not produced evidence to show there is a genuine issue of` material
fact on the issue of the scope of Local Rule 33(D)(6), which prohibits recording “in any
courtroom or hearing room, jury room, judge"s chambers or ancillary area (to be determined in
the sole discretion of the Court) without the express permission of the Court.” The undisputed
evidence shows that on the date of plaintiffs’ arrests, Judge Nadel had not, in his sole discretion,
prohibited any individuals, including Corbin and Enoch, from taking photographs or video
recordings with a cell phone or iPad in the hallways adjacent to Judge Nadel’s courtroom. lt

necessarily follows that probable cause to arrest either Corbin or Enoch for violating Local Rule

45

33 was lacking

ln summary, defendants have proffered three possible bases for plaintiffs’ arrests:
disorderly conduct in violation of Ohio Rev. Code § 2917.11; failure to provide personal
identifying information in violation of Ohio Rev. Code § 2921 .29(A)(1); and contempt of court
in violation of Ohio Rev. Code § 2705.02. Defendants have not produced evidence to show
there is a genuine issue of material fact as to whether deputy sheriffs Nobles and Hogan had
probable cause to believe defendants had violated any of these statutes The deposition
testimony of the parties and Judge Nadel and the video recordings that have been produced in
this lawsuit refute defendants’ allegations that plaintiffs’ actions in the hallway of the
Courthouse satisfied the elements of the Ohio statutes which criminalize disorderly conduct,
failure to disclose personal identifying information, or contempt of court. 'l`he evidence
establishes that the material facts underlying plaintiffs’ Fourth Amendment claim for unlawful
search and seizure are undisputed Defendants Hogan and Nobles arrested plaintiffs without
probable cause in violation of their Fourth Amendment rights

Defendants are not entitled to qualified immunity on plaintiffs’ Fourth Arnendment
claims for unreasonable search and seizure. As of June 2014, those rights were clearly
established such that a reasonable official Would understand that to conduct a search and seizure
without probable cause violated an individual’s Fourth Amendment rights. See, e.g., lngrnm v.
City of Co[umbus, 185 F.3d 579, 592-93 (6th Cir. 1999). As the Sixth Circuit noted in its
previous qualified immunity ruling in this case, “Even assuming for the sake of argument that the
initial stops of Enoch and Corbin were brief and investigative in nature, probable cause was
required for the arrests and prosecutions that followed those stops.” Enoch, 728 F. App’x at 454

(citing Sykes v. Anderson, 625 F.3d 294, 305, 308 (6th Cir. 2010)).

46

Bennett v. Schroeder, 99 F. App’x 707 (6th Cir. 2004), cited by defendants in support of
their qualified immunity defense, is inapposite ln Bennett, a protester was mistakenly charged
with assaulting a police horse based on the erroneous belief that the protester had pushed the
horse. The correct charge was disorderly conduct based on the protestor’s numerous refusals to
remain behind a batricade. As soon as the officer, who did not sign the original charge, became
aware of the incorrect charge he immediately notified the prosecutors to inform them of the
mistake The Sixth Circuit determined the charging officer was entitled to qualified immunity
under these circumstances As the Sixth Circuit had previously recognized “the fact that an
officer made an incorrect charge initially does not mandate a finding of no probable cause to
present another charge growing out of the same incident.” Id. at 715 (citing Avery v. King, l 10
F.3d 12, 14 (6th Cir. 1997)). Because the factual predicate for a disorderly conduct charge Was
specifically included in the “Facts of Arrest” section of the Arrest and lnvestigation Report, and
the facts and circumstances surrounding the protestor’s arrest were sufficient to lead a reasonably
prudent police officer to believe the protestor had committed a disorderly conduct offense, the
Sixth Circuit concluded that the officer was properly granted qualified immunity:

Here, the undisputed record evidence is that disorderly conduct was the crime with

which Officer Schroeder had thought all along Plaintiff had been charged lt was

only upon receiving the “Notify” of the trial that he was made aware that Plaintiff

had been erroneously charged With assaulting a police horse and, as indicated

above_. Schroeder acted immediater to rectify the situation Under the

circumstances presented in this case, we find that Officer Schroeder is entitled to
qualified immunity.
Bennett, 99 F. App’x at 716.

Here, in contrast, there is no allegation that plaintiffs were mistakenly charged with

disorderly conduct instead of contempt of court. Both Hogan and Nobles were the charging

officers who issued the citations to Enoch and Corbin and determined which offenses to charge.

Moreover, unlike Bennett, there is no factual dispute that there was no probable cause for either

4'/

of the offenses actually charged (disorderly conduct in violation of Ohio Rev. Code § 2917.11
and failure to provide personal identifying information in violation of Ohio Rev. Code §
2921.29(A)(1)) or the offense that was not charged (contempt of court in violation of Ohio Rev.
Code § 2705 ,02). As it was clearly established at the time of plaintiffs’ arrests that an arrest in
the absence of probable cause violates the Fourth Amendment, Rainey, 534 F. App’x at 399 (and
cases cited therein), defendants Hogan and Nobles are not entitled to qualified immunity.

ii. Faise arrest/false imprisonment

Plaintiffs move for summary judgment on their claims under the Fourth Amendrnent for
false arrest/false imprisonment (Doc. 84 at 20-31, PAGEID#: 1202-13). To state a claim for
false arrest under § 1983, a plaintiff must prove that the arresting officer did not have probable
cause to arrest the plaintiff Rainey, 534 F. App’x at 397-99 (citing Radvansky, 395 F.3d at 302,
307 n. 12). F or the reasons discussed in connection with plaintiffs’ Fourth Amendment claim for
unreasonable search and seizure, defendants have not produced evidence to create a genuine
issue of fact as to whether they had probable cause to arrest plaintiffs The law on probable
cause was well-established as of June 2014. Plaintiffs are entitled to summary judgment as a
matter of law on their claims for false arrest/false imprisonment

D. First Amendment claims

Plaintiffs bring First Amendrnent claims for violation of their right to free Speech based
on their detention!arrest and search and seizure of their iPads, which they allege occurred

without a warrant or probable cause and in a racially discriminatory manner. (Count I).9

 

° Plaintiffs do not seek summary judgment on their claim that there was racial animus in defendants’ decisions to
arrest and detain plaintiffs who are both African-American, for recording the events in the Courthouse hallways
while allowing white individuals to record without any interference While the video evidence shows white
individuals recording events in the hallways with professional video cameras as well as cell phones, plaintiffs
acknowledge that defendants have denied any racial animus, thereby creating an issue of fact on the issue of intentl
(Doc. 84 at 16, n.51 PAGEID#: l 198).

43

Defendants move for summary judgment on plaintiffs’ claims for violation of their First
Amendment rights (Doc. 83 at 17-19, PAGEID#: 1173-75). They contend that plaintiffs did
not have a First Amendment right to use recording devices in hallways outside courtrooms in the
Hamilton County Courthouse They argue that under Judge Nadel and Kimball Perry’s
interpretation of Local Rule 33, "unauthorized photographing” was prohibited in the hallways
(Id. at 1'/'). Defendants have submitted the Declaration of Gary Wolfzom, a Sergeant with the
Hamilton County Sherifi’s Office, to show that individuals have been found in contempt and
sentenced for violating the Rule. (Doc. 83-1, p. 1~5, PAGEID#: 1178). In his aHidavit,
Wolfzom states he is “personally aware of numerous instances where individuals have been
found in contempt of court for using devices to photograph people in the hallways,” and he has
attached two Court of Common Please entries “finding individuals in contempt and sentencing
them to jail for violating the Court’s policy." (Id.). The first contempt entry was issued by a
Common Pleas judge against an individual who made a video recording of police officers who
were witnesses in felony indictments one of whom frequently worked in an undercover capacity.
(Id., Exh. A). The second contempt entry was issued by a Common Pleas judge against an
individual who took a photograph of a sheriffs deputy escorting a defendant out of` the
courtroom against the direct order of the court. (Id., Exh. B). Defendants contend that Local
Rule 33 is consistent with Southern District of Ohio Rule 83.2(a), and that “[t]here is no case or
controlling authority finding Local Rule 33 and the interpretation of it by the Harnilton County
Court of Common Pleas invalid or unconstitutional.” (Doc. 83 at l'l', PAGEID#: 1173).
Defendants contend that Judge Nadel interpreted the Rule to always extend to hallways outside

his courtroom', advance permission is required to film in those ancillary areas; and plaintiffs

49

“Corbin and Enoch appeared to be using their iPads to annoy Reporter Perry by blocking his path
and chasing after him." (Id.).

Plaintiffs also move for summary judgment on the First Amendment claim. Plaintiffs
allege that they were arrested and detained solely because they attempted “to record events
associated with the prosecution of Judge Tracie Hunter,” an exercise of “their First Amendment
right to gather news and information of public import.” (Doc. 84 at 15, PAGEID#: 1197).
Plaintiffs allege that they were prevented '“from recording and gathering news and information
regarding such a hi gh-profile trial” as a result of their arrests and the “confiscation of their iPads
during their subsequent detention.” (Id.). Plaintiffs allege that defendants violated their rights
by creating a limited public forum where the media and the public could interview lawyers and
parties coming out of the courtrooms or otherwise record such public events immediately outside
the courtrooms of the Courthouse (Doc. 84 at 16, PAGEID#: 1198). Plaintiffs allege that
defendants violated well-established law by discriminating against speakers within the limited
public forum. (Doc. 84 at 16-19, PAGEID#: 1198-99). Plaintiffs allege that defendants’ acts of
singling them out to stop photographing and recording while permitting many other individuals
to record events unhindered ‘“contravenes this constitutional principle.” (Doc. 84 at 18,
PAGEID#: 1200). Plaintiffs allege the analysis would yield the same result if the hallways of the
Courthouse Were a non-public forum. (Id.).

The First Amendment guarantees the right “of free people to express themselves without
unjustified governmental restriction.” McGione v. Metro. Govt. of Nashville, 749 F. App’x 402,
404-05 (6th Cir. 2018). First Amendment. U. S. Const. amend. I. (“Congress shall make no law .
. . abridging the freedom of speech . . ."). The First Amendment’s free speech protections apply

against the states and their political subdivisions Id. (citing Gitlow v. New York, 268 U.S. 652,

50

666 (1925); Lovel! v. City ofGrijj¥r`n, 303 U.S. 444, 450 (1938)). Courts undertake a three-part
inquiry in determining whether an individual’s First Amendment free speech rights have been
violated: “(l) whether the allegedly excluded speech is protected under the First Amendment; (2)
the nature of the forum in which the speech was to take place; and (3) whether the govemment’s
exclusion is justified under the requisite standard.” Id. (citing Corne!ius v. NAACP Legal
Dej%nse and Educ. Fttnd., 473 U.S. 788, 797 (1985); Saieg 1’. Ci{y ofDearborn, 641 F.3d 727,
734-35 (6th Cir. 2011)).

A government entity may create a limited public forum that is “limited to use by certain
groups or dedicated solely to the discussion of certain subjects.” Miller v. City of Cineinnati,
622 F.3d 524, 534 (6th Cir. 2010) (quoting Pleasant Grove City, Utah v. Summum, 555 U.S. 460,
468 (2009)). The government entity may restrict speech in a limited public forum as long as the
restrictions do “‘not discriminate against speech on the basis of viewpoint’ and are ‘reasonable in
light of the purpose served by the forum."" Id. at 534 (citing Good News Clnb v. Mir_'ford Central
Sch., 533 U.S. 98, 102-03, l06-07 (2001); Sumrnurn, 129 S.Ct. at 1132). See also Christinn Leg.
Soc. Chapter of the U. of Cali_`fornia, Hastings Coliege ofthe L. v. Martinez, 561 U.S. 661, 679
(2010).

In contrast to a limited public forum, a nonpublic forum is “a publicly-owned property
that is not by tradition or governmental designation ‘a forum for public communication.”’

Mr'ller, 622 F.3d at 534 (quoting Helms v. anaty, 495 F.3d 252, 256 (6th Cir. 2007)). Access to
a nonpublic forum may be limited by the government “based on subject matter and speaker
identity so long as the distinctions drawn are reasonable in light of the purpose served by the
forum and are viewpoint neutral." Id. (quoting Corneiius, 473 U.S. at 806). Government

limitations on speech in both a limited public forum and a nonpublic forum therefore receive the

51

same level of scrutiny: government restrictions must be “reasonable and viewpoint neutral.” Id.
at 536 (quoting Summunr, 129 S.Ct. at 1 132; citing He!ms, 495 F.3d at 256).

Here, in determining whether plaintiffs’ First Amendment rights have been violated, the
Court must first examine whether the allegedly excluded speech is protected under the First
Amendment. It is undisputed that “the First Amendment protects the rights of both the media
and the general public to attend and share information about the conduct of trials ‘where their
presence historically has been thought to enhance the integrity and quality of what takes place."`
Enoch, 728 F. App’x at 456 (citing Riehnrond Newspapers, Inc. v. Vr`rginia, 448 U.S. 555, 578
(1980)). Plaintiffs satisfy the first element of the three-part inquiry. McGlone, 749 F. App’x at
405 .

Second, plaintiffs contend, and defendants do not dispute, that the hallways of the
courthouse are a limited public forum. The public has access to the hallways but the hallways
are not “as open to public discourse as a sidewalk or park,” and regulations such as Local Rule
33 permit the judges to limit expressive activities of the public in the hallway. Milier, 622 F.3d
at 535 (“by opening the interior spaces of Cincinnati’s city hall to private groups under the aegis
of Administrative Regulation #5, the City has not created a traditional public forum because the
regulation does not make City Hall`s interior space as open to public discourse as a sidewalk or
park.”). Treating the hallways as a limited forum public is appropriate under the facts of this
case.

Third, because the hallways are a limited public forum, the Court examines whether
defendants’ restrictions on plaintiffs’ expressive activities do “not discriminate against speech on
the basis of viewpoint” and are “reasonable in light of the purpose served by the forum.” Mi!ier,

622 F.3d at 53 5. Defendants’ arguments in support of their motion for summary judgment on

52

this point miss the mark. Defendants cite several cases for the proposition that there is no
unfettered First Amendment right to enter a courthouse, to photograph witnesses and jurors
inside a courthouse, or to hold demonstrations near a courthouse. (Doc. 83 at 18-19, PAGEID#:
1174-75, collecting cases). However, the right to impose restrictions is not at issue here. The
issue is whether any restrictions that were imposed were reasonable and applied in a non-
discriminatory manner. McGlone, 749 F. App’x at 405; Mz'fler, 622 F.3d at 534.

There is no evidence that defendants took any adverse action against plaintiffs based on
plaintiffs` viewpoints Indeed, defendants contend they were simply enforcing Ohio law and
Local Rule 33(D)(6) in arresting plaintiffs and confiscating their electronic devices The
question then becomes whether defendants’ actions were reasonably related to the purpose of the
forum in light of the circumstances and evidence in this case. As discussed above, there are no
material factual disputes that defendants Hogan and Nobles had no probable cause to arrest
plaintiffs or confiscate their iPads and cell phones. Thus, the Court cannot conclude that
defendants’ suppression of plaintiffs’ speech in this case Was reasonably related to enforcing the
laws prohibiting disorderly conduct under Ohio Rev. Code § 29]7.11, the failure to disclose
personally identifying information under Ohio Rev. Code § 2921.29, or contempt of court under
Ohio Rev. Code § 2705.02. Moreover, there were other individuals in the Courthouse hallways
at the same time as plaintiffs who Were using recording devices and cell phones in the same
manner as plaintiffsl However, none of these individuals were prohibited from recording events
in the hallways. The Court concludes there are no material issues of fact as to whether
defendants violated plaintiffs’ First Amendment rights by detaining them and seizing their iPads.

The Court further concludes that defendants are not entitled to qualified immunity on

plaintiffs’ First Amendment claims. The Sixth Circuit has previously determined that the deputy

53

sheriffs in this case “could not constitutionally prevent Enoch and Corbin from or punish them
for gathering news about matters of public importance when their actions violated neither rules
nor laws” and “[t]hose rights were clearly established.” Enoch, 728 F. App’x at 456. Because
the undisputed evidence of record establishes the plaintiffs violated no rules or laws in
attempting to record public events in the hallways of the Courthouse, defendants do not enjoy
qualified immunity on this claim. Thus, plaintiffs are entitled to summary judgment on their

First Amendment claims.

E. Official Capacity Claims against Sheriff Neil, Defendants Hogan and Nobles, and
the Hamilton County Sheriff’s Office

Plaintiffs seek summary judgment against Hamilton County on their First Amendment
claims. Plaintiffs assert that defendants Hogan and Nobles followed an official policy of the
Hamilton County Sheriff" s Office in arresting plaintiffs and in preventing plaintiffs from using their
recording devices and, therefore, the County is liable for the constitutional violations in this case.
Defendants also seek summary judgment on the official capacity claim. alleging that the official
policy set forth in Local Rule 33 was created not by the Sheriff s Department but by the Hamilton
County Court of Cornmon Pleas and its judges, who are not defendants in this case. Defendants
contend that because the Sheriff was not responsible for creating Local Rule 33, there is no
policy or custom upon which to premise County liability in this case.

The claim against SheriffNeil in his official capacity, the individual deputies in their
official capacities, and the Harnilton County Sheriff’s Department is in reality an official
capacity claim against Harnilton County, the entity of Which defendants are agents Monell v.
New York City Depr. of Soct`a] Servz'ces, 436 U.S. 658, 690 (1978). See also Wells v. Brown, 891
F-2d 59l , 594 (6th Cir. 1989). “[T]he real party in interest in an official-capacity suit is the

governmental entity and not the named ofticial.” Hafer v. Me!o, 502 U.S. 21, 25 (1991).

54

Municipalities and counties are not vicariously liable for the actions of their employees under §
1983, and it is well-established that a county “cannot be held liable under § 1983 for an injury
inflicted solely by its employees or agents." Gregory v. Shelby County, Tenn., 220 F.3d 433, 441
(6th Cir. 2000) (citing Monell, 436 U.S. at 694). To establish their claim for relief against
Harnilton County for their alleged injuries, plaintiffs must show that “those injuries were the
result of an unconstitutional policy or custom of the County.” Matthews v. Jones, 35 F.3d 1046,
1049 (6th Cir. 1994). See Mone[l, 436 U.S. at 694; Doe v. Clai'borne County, 103 F.3d 495, 507
(6th Cir. 1996). See also Polk County v. Dodson, 454 U.S. 312 (1981) (municipal policy must be
“moving force” behind constitutional deprivation). “The ‘official policy’ requirement [of
Monell] was intended to distinguish acts of the municipalin from acts of employees of the
municipality, and thereby make clear that municipal liability is limited to action for which the
municipality is actually responsible.” Pembaur v. City osz'ncz'nnan‘, 475 U.S. 469, 479 (1986)
(emphasis in original). Counties and other governmental entities cannot be held responsible for a
constitutional deprivation unless there is a direct causal link between a policy or custom and the
alleged deprivation Monell, 436 U.S. at 691 ; Deaton v. Montgome)j) County, Ohio, 989 F.2d
885, 889 (6th Cir. 1993). Plaintiffs must identify the county custom or policy that allegedly
resulted in a violation of their federal rights, “connect the policy to the [County] itself and show
that the particular injury was incurred because of the execution of that policy.” Graham ex rel.
Estm‘e ofGraham v. Cnty. of Washtenaw, 358 F.3d 377, 383 (6th Cir. 2004). A plaintiff may
demonstrate the existence of an unconstitutional policy or custom by looking to: “(l) the
municipality’s legislative enactments or official agency policies; (2) actions taken by officials
with final decision-making authority; (3) a policy of inadequate training or supervision; or (4) a
custom of tolerance or acquiescence of federal rights violations.” Thomas v. City of

Chazmnooga, 398 F.3d 426, 429 (6th Cir. 2005).
55

Neither plaintiffs nor defendants are entitled to summary judgment on the official
capacity claim in this case. There are genuine issues of fact as to the existence of a County
policy that allegedly led to the arrests of plaintiffs for using their electronic recording devices in
the Courthouse hallways and the seizure of those devices, thereby preventing them from
recording the newsworthy events of the day and exercising their First Amendment rights.

Hogan testified that it was his understanding that an individual “cannot record or
photograph in the hallways of the courthouse” unless they have the permission of the court to do
so. (Doc. 76, Hogan Depo., pp. 73-4, PAGEID#: 727-728). Hogan testified that his
understanding was based on the “FTO” (Field Officer Training) training he had received, during
which he was instructed by Rob Weber that people are not allowed to film inside the courthouse
without permission and if they are tilming, “we just ask them to step outside and they can film
out front.” (Doc. 76, Hogan Depo., p. 74, PAGEID#: 728). Hogan testified that this was his
understanding of the Sheriff’s Office policy at the time. (Doc. 76, Hogan Depo., p. 74,
PAGEID#: 728). Nobles testified that he arrested Enoch based on the complaint from defendant
Hogan that she was taking pictures, which he received before he arrived in the area. (Doc. 75,
Nobles Depo., pp. 105-106, PAGEID#: 634-35).

Defendant Neil agreed that in their “handling of Ms. Enoch and Mr. Corbin,” the deputies
“were acting in accord with the sheriffs departmental policies” and not “acting in a rogue
fashion” at the time of the arrests. (Doc. 74, Neil Depo., p. 8, PAGEID#: 485). However, when
he was asked to describe the departmental policy, Neil stated:

That is actually policy of the court. The Court of Comrnon Pleas, the judges and

the administrator of the court, work in conjunction with the sheriffs office for

security matters, but it’s actually -- this is an order from the court, not the sheriffs

office. And Rule 33 was not produced - Was not written by a deputy sheriff, it’s
from the Court of Comrnon Pleas.

56

(Id.). Sheriff Neil testified with respect to the "‘ancillary areas" clause of Rule 33 that “the judge
does determine what areas are ancillary areas.” (Doc. 74, Neil Depo., p. 8, PAGEID#: 485).
Defendant Neil testified that the Rule means that the “judge has to spell it out, you know, what
areas are prohibited for using devices.” (Doc. 74, Neil Depo. p. 34; and see Pl. Ex. 7, Local Rule
33).

Sheriff Neil was also asked about defendant Hogan’s testimony that there was a policy of
no filming in the courthouse without the permission of a judge, on which Hogan was instructed
during the Sheriff's Field Officer Training. ((Doc. 74, Neil Depo. pp. 1 1-12; PAGEID#: 488-
489). When asked whether that was actually his policy, Neil stated:

Not working in court services, I was not field trained in that area. But we do have

field training officers assigned in all areas of the sheriffs operation to prepare

deputies that work in set areas for their duties.

(Doc. 74, Neil Depo., p. 12, PAGEID#: 489). Defendant Neil testified he was not aware of a
Sheriff s Office policy that covers filming in the Courthouse, "but it might be a policy of--
established by, you know, the Court of Corrunon Pleas. But I’m not aware of a sheriffs office --
I’m sorry, I’m not aware of a sheriffs office policy.” (Doc. 74, Neil Depo., p. 15, PAGEID#:
492). Neil reiterated that he never worked in court services and was more familiar With the
patrol function policies “[b]ecause we have policies and procedures that direct us in all of our
different work areas.” (Doc. 74, Neil Depo., p. 15, PAGEID#: 492).

There is an issue of fact as to the existence of a Sheriffs policy prohibiting filming or
photography in the Courthouse wholly apart from Local Rule 33(D)(6), which prohibits filming
and recording only in ancillary areas expressly defined by the court. Plaintiffs do not challenge

the validity or scope of Local Rule 33. (Doc. 98 at 14, PAGElD#: 1847).'0 Rather, plaintiffs

 

m To the extent defendants claim they are entitled to Eleventh Amendment immunity because they were enforcing
Local Rule 33, a policy of the Court ofCommon Pleas which is an arm of the State of Ohio (Doc. 83 at 16), they are

57

challenge the “Sheriff" s office policy of prohibiting use of [electronic recording] devices
anywhere in the Courthouse without permission." (Id.). Defendant Hogan testified that standard
training for Sheriffs Deputies assigned to court services was to prohibit photographing or
videotaping anywhere in the Courthouse without permission SheriffNeil was not aware of any
such policy, but his testimony does not foreclose the possibility that there was a custom or
practice followed by the deputies assigned to court services in arresting plaintiffs for filming in
the hallways of the Courthouse. Neil’s testimony suggests that he was not familiar with the
training received by court services officers, and there are policies and procedures that direct the
conduct of officers in the different areas to which deputies are assigned. County liability may be
premised upon a custom of the Sheriff s Departrnent, even if the custom is not officially
approved by the Sheriff or County. See Pembaur, 475 U.S. at 481 n. 10, 482-83. Whether
defendants Hogan and Nobles arrested plaintiffs for filming or photographing under the policy
described by Hogan is a question of fact that cannot be resolved on summary judgment
Moreover, regardless of whether Sheriff Neil endorsed or ratified the actions of Deputies Hogan
and Nobles (Count VI), which he testified were in accordance with departmental policy of the
Sheriffs office (Doc. 74, Neil Depo., p. 8, PAGEID#: 485), there is an issue of fact as to what
that policy was. Summary judgment is likewise denied on this claim.

F. Defendants are not entitled to summary judgment on the remaining elaims.

Count V of the Amended Complaint alleges a claim for malicious prosecution

Defendants assert they are entitled to summary judgment on this claim because there was

 

mistali:er:il Plaintiffs are not challenging the validity or enforcement of Local Rule 33. They allege that the Rule
does not apply in this case because there was never a judicial determination that prohibited recording in the ancillary
areas/hallways of the Courthouse. Rather, plaintiffs assert there is a Sheriff’s Department policy that was enforced
by defendants Nobles and Hogan which resulted in the deprivation ofplaintiffs' constitutional rights As fully
explained in this Court’s ruling on the Eleventh Amendment defense raised by defendants in their motion for
judgment on the pleadings, defendants were not acting as State officers and are not entitled to Eleventh Amendment
immunity. (Doc. 61 at 18-22, PAGEID#: 376-80).

58

probable cause for plaintiffs’ arrests. (Doc. 83 at 19, citing Webb v. U.S., 789 F.3d 647 (6th Cir.
2015)). For the reasons discussed above, the Court determines that defendants lacked probable
cause to arrest plaintiffs Therefore, defendants’ motion for summary judgment on this claim is
denied.

Count VIII alleges state law claims for negligent and intentional infliction of emotional
distress. In Count X, plaintiff Enoch alleges a state law claim for invasion of privacy based on
defendants’ search of the contents of her iPad. Defendants contend they are immune under Ohio
law for intentional and negligent torts under the circumstances of this case unless the facts show
they acted with a malicious purpose, in bad faith, or in a wanton or reckless manner. (Doc. 83 at
20, PAGEID#: 1176). See Ohio Rev. Code § 2744.03(A)(6). They argue that because there was
probable cause for plaintiffs’ arrests, “any emotional distress caused was not done with malicious
purpose, in bad faith, or recklessly.” (Doc. 83 at 20). As discussed above, the Court determines
there was no probable cause to arrest plaintiffs for their actions on June 25, 2014, As this is the
sole basis for defendants` claim of statutory immunity, their motion for summary judgment on
Count VIII is denied.

Defendants also contend that Enoch “consented to a brief look at her iPad screen” when
she was initially stopped and no examination of the iPad occurred once it was confiscated (Id.).
There are disputes of fact as to whether Enoch consented to an examination of her iPad when
first approached by Nobles. Consent to search must be given freely and voluntarily and
untainted by any duress or coercion on the part of law enforcement See Sclmeckloth v.
Bustamonte, 412 U.S. 218, 248 (1973); Uuired States v. Ivy, 165 F.3d 397, 402 (6th Cir. 1998).
Plaintiff testified that she initially refused to hand over her iPad but then relented under the threat

of arrest. (Doc. 78, Enoch Depo. at 50, PAGEID:# 822). Enoch’s testimony raises a question of

59

fact as to whether the search of her iPad by Nobles was consensual or coerced Defendants have
not shown they are entitled to statutory immunity on Count X.

Finally, the Court notes that plaintiffs allege they were arrested and their electronic
recording devices were confiscated in a racially discriminatory manner. The evidence of record
indicates that Enoch and Corbin, who are Af`rican American, were the only individuals who were
arrested for filming or recording in the Courthouse hallways on June 25, 2014, while white
individuals were not. This evidence provides a sufficient basis for a jury to infer the requisite
malicious purpose, bad faith, or wanton or reckless conduct on the part of defendants, which
would vitiate statutory immunity in this case. Defendants’ motion for summary judgment on the
remaining counts is denied.

In conclusion, the Court: (1) DENIES defendants’ motion for sanctions for spoliation; (2)
GRANTS plaintiffs’ motion for summaryjudgment on plaintiffs’ First and Fourth Amendment

claims (Counts I: II, and lll); and (3) DENIES defendants’ motion for summary judgment in all

respects

sat ing rla adea %M

Karen L. Litkovitz
United States Magistrate Judge

60

